Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 1 of 129 PageID: 1369




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



     In re: Metformin Marketing and Sales Practices   Case No. 2:20-cv-2324-MCA-MAH
     Litigation
                                                          FIRST AMENDED
                                                      CONSOLIDATED ECONOMIC
                                                         LOSS CLASS ACTION
                                                            COMPLAINT

                                                             JURY DEMAND




                  FIRST AMENDED CONSOLIDATED ECONOMIC LOSS
                           CLASS ACTION COMPLAINT
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 2 of 129 PageID: 1370




                                                      TABLE OF CONTENTS

  TITLE                                                                                                                                 PAGE

  INTRODUCTION .......................................................................................................................... 1

  PARTIES ........................................................................................................................................ 3

             A. Consumer Class Representatives .................................................................................. 3

             B. The Third-Party Payor (“TPP”) Class Representatives ................................................ 8

             C. The Manufacturer Defendants .................................................................................... 11

                        1. The Teva/Actavis Entities ............................................................................... 12

                        2. The Emcure/Avet/Granules Entities ............................................................... 13

                        3. The Amneal Entities ....................................................................................... 15

                        4. Aurobindo Pharma, Ltd. Entities .................................................................... 15

                        5. The Alkem/Ascend Entities ............................................................................ 16

             D. Retail Pharmacy Defendants ....................................................................................... 17

                        1. Walgreens ....................................................................................................... 17

                        2. CVS ................................................................................................................. 18

                        3. Walmart........................................................................................................... 19

                        4. Rite-Aid........................................................................................................... 20

                        5. “John Doe” Pharmacies .................................................................................. 20

             E. “John Doe” Wholesaler Defendants ........................................................................... 20

             F. True Names / John Doe Defendants 1-50 ................................................................... 21

  JURISDICTION AND VENUE ................................................................................................... 21

  FACTUAL ALLEGATIONS ....................................................................................................... 22

  I. Background ............................................................................................................................. 22

             A. Prescription Drug Reimbursement .............................................................................. 22

             B. Prescription Drug Product Identification and Tracing ................................................ 24
                                                                          i
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 3 of 129 PageID: 1371




             C. The Drug Supply Chain Security Act Requires Tracing of Product ........................... 25

             D. Manufacturer Defendants’ MCDs Are Identifiable by NDC Information.................. 30

             E. The Generic Drug Approval Framework .................................................................... 30

                        1. ANDA Applications Must Demonstrate Bioequivalence ............................... 31

                        2. ANDA Applications Must Provide Information About the Manufacturing
                           Plants and Processes ....................................................................................... 32

                        3. ANDA Applications Must Comply with cGMPs ........................................... 32

                        4. ANDA Approval is Contingent upon Continuing Compliance with ANDA
                           Representations of Sameness .......................................................................... 32

             F. Approval of ANDAs Related to Metformin Hydrochloride ....................................... 33

             G. Drugs Must Be Manufactured in Compliance with Good Manufacturing Practices .. 34

             H. Adulterated or Misbranded Drugs Are Illegal to Sell ................................................. 36

  II. The Drugs Purchased by Plaintiffs Were Not Metformin, But Adulterated and Misbranded
  Drugs, Not of the Same Quality.................................................................................................... 39

  III. Defendants Made False Statements in the Labeling of its MCDs .......................................... 41

  IV. Defendants Represented MCDs were Manufactured in Compliance with Current Good
  Manufacturing Practices ............................................................................................................... 41

  V. Defendants Were Actively Violating cGMPs in Their Foreign Manufacturing Facilities ..... 43

             A. Actavis/Teva’s Inadequate Manufacturing Processes ................................................ 43

             B. Emcure/Granules/Heritage’s Inadequate Manufacturing Processes ........................... 46

             C. Amneal/AvKare’s Inadequate Manufacturing Processes ........................................... 49

             D. Aurobindo’s Inadequate Manufacturing Processes .................................................... 50

             E. Alkem/Ascend’s Inadequate Manufacturing Processes .............................................. 53

  VI. Defendants’ Action Resulted in Adulterated and Misbranded MCDs Contaminated with
  NDMA .......................................................................................................................................... 56

             A. The Nitrosamine Contaminant (“NDMA”) ................................................................ 56



                                                                          ii
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 4 of 129 PageID: 1372




            B. Formation of NDMA in Defendants’ Adulterated, Misbranded, and/or Unapproved
               MCDs .......................................................................................................................... 57


            C. The Valisure Citizen Petition ...................................................................................... 57

  VII. Defendants Had Actual and/or Constructive Notice of NDMA Contamination of their
  Adulterated, Misbranded, and/or Unapproved MCDs .................................................................. 59

            A. FDA Announces Voluntary Recall of Defendants’ Adulterated and/or Misbranded
               MCDs .......................................................................................................................... 60

  VIII. Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers
  Regarding Their Generic MCDs ................................................................................................... 61

            A. Warranties Common to All Manufacturer Defendants ............................................... 62

            B. Actavis/Teva’s Warranties .......................................................................................... 65

            C. The Emcure/Avet/Granules Warranties ...................................................................... 67

            D. Amneal Defendants’ Warranties ................................................................................. 69

            E. Aurobindo Defendants’ Warranties ............................................................................ 70

            F. Alkem/Ascend Defendants’ Warranties ..................................................................... 70

            G. Warranties Common to All Retail Pharmacy Defendants .......................................... 72

            H. Wholesale Distributor Defendants’ Warranties .......................................................... 72

  IX. Fraudulent Concealment and Tolling...................................................................................... 72

            A. New Revelations Continue to Unfold About Other Manufacturing Plants ................ 74

  X. CLASS ACTION ALLEGATIONS ....................................................................................... 74

  FIRST COUNT
     BREACH OF EXPRESS WARRANTIES ............................................................................. 77

  SECOND COUNT
     BREACH OF EXPRESS WARRANTIES ............................................................................. 80

  THIRD COUNT
     BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY ................................ 82

  FOURTH COUNT
    BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY ................................ 83


                                                                       iii
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 5 of 129 PageID: 1373




  FIFTH COUNT
     MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ. .............................. 85

  SIXTH COUNT
     MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ. .............................. 86

  SEVENTH COUNT
    FRAUD ................................................................................................................................... 87

  EIGHTH COUNT
     FRAUD ................................................................................................................................... 89

  NINTH COUNT
     NEGLIGENT MISREPRESENTATION AND OMISSION ................................................. 90

  TENTH COUNT
    NEGLIGENT MISREPRESENTATION AND OMISSION ................................................. 92

  ELEVENTH COUNT
    VIOLATION OF STATE CONSUMER PROTECTION LAWS.......................................... 93

  TWELFTH COUNT
    VIOLATION OF STATE CONSUMER PROTECTION LAWS.......................................... 98

  THIRTEENTH COUNT
     UNJUST ENRICHMENT .................................................................................................... 104

  FOURTEENTH COUNT
    UNJUST ENRICHMENT .................................................................................................... 104

  FIFTEENTH COUNT
     NEGLIGENCE ..................................................................................................................... 105

  SIXTEENTH COUNT
     NEGLIGENCE ..................................................................................................................... 106

  SEVENTEENTH COUNT
    NEGLIGENCE PER SE ....................................................................................................... 108

  EIGHTEENTH COUNT
     NEGLIGENCE PER SE ....................................................................................................... 110

  NINETEENTH COUNT ............................................................................................................. 112
     VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT, Cal. Civ.
     Code §§ 1750, et seq. ............................................................................................................ 112

  TWENTIETH COUNT ............................................................................................................... 114
    VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW, California Business &
    Professions Code §§ 17200, et seq. ...................................................................................... 114
                                                                        iv
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 6 of 129 PageID: 1374




  TWENTY-FIRST COUNT......................................................................................................... 118
    VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 349 ................................ 118

  TWENTY-SECOND COUNT
    VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 350 ................................ 119

  PRAYER FOR RELIEF ............................................................................................................. 121

  JURY DEMAND ........................................................................................................................ 122




                                                                     v
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 7 of 129 PageID: 1375




           The Consumer and Third Party Payor (“TPP”) Plaintiffs (collectively, “Class Plaintiffs”),

  by and through their undersigned counsel, bring this action individually and on behalf of all others

  similarly situated, to seek economic damages for those who paid for or made reimbursements for

  generic metformin-containing drugs that were illegally and willfully manufactured, distributed,

  and/or introduced into the market by Defendants (as defined herein).

                                             INTRODUCTION
           1.     This case arises from adulterated, misbranded, and unapproved metformin-

  containing drugs (“MCDs”) that were designed, manufactured, marketed, distributed, packaged,

  and/or ultimately sold by Defendants (identified and defined below at Part II.C-H), in the United

  States, and that have been subject to one of the largest ongoing contaminated drug recalls in the

  United States. These MCDs are non-merchantable, and are not of the quality represented by

  Defendants.

           2.     Metformin, originally marketed under the brand name Glucophage and/or

  Glucophage XR, is an oral antihyperglycemic drug used as a first-line therapy in the treatment and

  management of type 2 diabetes. It is often referred to as the “gold standard” of diabetes management

  because it is well-tolerated and cost-effective.

           3.     Metformin was discovered in 1922, and first marketed in the United States in 1995.

  Metformin is considered so critical to diabetes management that it is listed by the World Health

  Organization (“WHO”) on its List of Essential Medicines.

           4.     In 2016, Metformin was the fourth-most prescribed medicine in the United States,

  with more than 81 million prescriptions of MCDs dispensed.

           5.     Metformin Hydrochloride (“Metformin HCL”) is the generic version of Glucophage

  and/or Glucophage XR, a now-discontinued product made by EMD Serono,1 which is the Reference



  1
      EMD Serono is the biopharmaceutical business of Merck KGaA, Darmstadt, Germany.

                                                     1
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 8 of 129 PageID: 1376




  Listed Drug (“RLD”).

         6.        At all pertinent times for this action, Defendants represented and warranted to

  consumers and TPPs that their generic MCDs were therapeutically equivalent to and otherwise the

  same as the RLD. Specifically, Defendants represented and warranted that the MCDs were fit for

  their ordinary uses, met the specifications of Defendants’ FDA-approved labeling materials, and

  were manufactured and distributed in accordance with all applicable laws and regulations.

         7.        For years, however, Defendants willfully ignored warnings about the operating

  standards at several of the overseas manufacturing plants where Defendants’ generic MCDs were

  manufactured for import to the United States, and knowingly and fraudulently manufactured, sold,

  labeled, marketed, and/or distributed adulterated and/or misbranded MCDs for purchase and

  reimbursement in the United States by consumers and TPPs.

         8.        Defendants’ MCDs were adulterated and/or misbranded (and thereby rendered

  worthless) through contamination with a probable human carcinogen known as N-

  nitrosodimethylamine (“NDMA”) and were otherwise substandard to the Metformin HCL

  originally approved by the U.S. Food and Drug Administration (“FDA”).2

         9.        According to FDA testing, the generic MCDs subject to this action contained

  NDMA contamination levels many times higher than the FDA’s February 28, 2019 updated interim

  limits for NDMA impurities. The FDA has yet to release testing results for other nitrosamine

  impurities.

         10.       Upon information and belief, the NDMA contamination of Defendants’ MCDs dates

  back many years, at which point Defendants had actual and/or constructive notice of the

  contamination.

         11.       The Class Plaintiffs paid for or made reimbursements for generic MCDs that were


  2
    The International Agency for Research on Cancer (“IARC”) and the U.S. Environmental
  Protection Agency (“EPA”) both list NDMA as a probable human carcinogen.
                                              2
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 9 of 129 PageID: 1377




  illegally and willfully introduced into the market by Defendants, which caused them and the

  millions of other MCD consumers, as well as TPPs, to sustain economic damages. Defendants’

  generic MCDs were not fit for their ordinary use and Defendants have been unjustly enriched

  through the sale of these knowingly adulterated and/or misbranded drugs. Defendants’ conduct, as

  detailed in this First Amended Consolidated Economic Class Action Complaint (“Master Class

  Complaint”), also constitutes actionable common law fraud, consumer fraud, and other violations

  of state and federal law.

                                                PARTIES
     A. Consumer Class Representatives
         12.     Plaintiff Joseph Brzozowski is a citizen and resident of New Jersey. During the class

  period, Plaintiff Brzozowski paid money for one or more of Defendants’ MCDs, including

  purchases of MCDs manufactured, distributed, or sold by the Teva Defendants (as defined infra

  Part C.1). The product sold by the Teva Defendants (“Teva Product”) bore a unique National Drug

  Code (“NDC”) which denoted that it was indeed sold, manufactured, and/or distributed into the

  United States supply chain by the Teva Defendants. Specifically, the Teva Product that Plaintiff

  Brzozowski purchased was sold in the United States by the Teva Defendants. At least some of this

  Teva Product ultimately purchased by Plaintiff Brzozowski was purchased from Teva Defendants

  by Retail Pharmacy Defendant CVS (among other Retail Pharmacy Defendants). Each Defendant

  in this paragraph expressly and impliedly warranted to Plaintiff Brzozowski (either directly or

  indirectly by adopting warranties that were passed along to and incorporated by another Defendant

  further downstream and as mentioned in this paragraph) that their respective generic MCDs were

  the same as the branded RLD. But in fact, Plaintiff Brzozowski bought a product that was not the

  same as the RLD. Had Plaintiff Brzozowski known the product was not the same as the RLD,

  Plaintiff Brzozowski would not have paid for these Defendants’ MCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Brzozowski

                                                   3
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 10 of 129 PageID: 1378




  would not have paid for these Defendants’ MCDs.

         13.       Plaintiff Michael Hann is a citizen and resident of California, who resides and is

  domiciled in San Francisco, California. During the class period, Plaintiff Hann paid money for one

  or more of Defendants’ MCDs, including purchases of MCDs manufactured, distributed, or sold by

  the Emcure/Avet/Heritage/Granules Defendants (as defined infra Part C.2). The product sold by

  the Emcure/Avet/Heritage/Granules Defendants (the “Granules Product”) bore a unique NDC,

  which denotated that it was indeed sold, manufactured, and/or distributed into the United States

  supply chain by the Emcure/Avet/Heritage/Granules Defendants.              Specifically, the Granules

  Product   that    Plaintiff   Hann    purchased    was   sold   in   the   United   States   by    the

  Emcure/Avet/Heritage/Granules Defendants. At least some of this Granules Product ultimately

  purchased by Plaintiff Hann was purchased from Emcure/Avet/Heritage/Granules Defendants by

  Retail Pharmacy Defendant Walgreens (among other Retail Pharmacy Defendants).                     Each

  Defendant in this paragraph expressly and impliedly warranted to Plaintiff Hann (either directly or

  indirectly by adopting warranties that were passed along to an incorporated by another Defendant

  further downstream and as mentioned in this paragraph) that their respective generic MCDs were

  the same as the branded RLD. But in fact, Plaintiff Hann bought a product that was not the same

  as the RLD. Had Plaintiff Hann known the product was not the same as the RLD, Plaintiff Hann

  would not have paid for these Defendants’ MCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Hann would not have paid for

  these Defendants’ MCDs..

         14.       Plaintiff Jacqueline Harris is a citizen and resident of New Jersey. During the class

  period, Plaintiff Harris paid money for one or more of Defendants’ MCDs, including purchases of

  MCDs manufactured, distributed, and/or sold by the Aurobindo Defendants (as defined infra Part

  C.4) and the Emcure/Avet/Heritage/Granules Defendants (as defined infra Part C.2). The product

  sold by the Aurobindo Defendants (“Aurobindo Product”) bore a unique NNDC which denoted that
                                                     4
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 11 of 129 PageID: 1379




  it was indeed sold, manufactured, or distributed into the United States drug supply chain by the

  Aurobindo Defendants. Specifically, the Aurobindo Product that Plaintiff Harris purchased was

  sold into the United States by Defendant Aurobindo Pharma USA, Inc. The product sold by the

  Emcure/Avet/Heritage/Granules Defendants (“Emcure Product”) bore a unique NDC which

  denoted that it was indeed sold, manufactured, or distributed into the United States drug supply

  chain by the Emcure/Avet/Heritage/Granules Defendants. Specifically, the Emcure Product that

  Plaintiff Harris purchased was sold into the United States by Defendant Heritage. At least some of

  this Aurobindo Product and Emcure/Avet/Heritage/Granules Product ultimately purchased by

  Plaintiff Harris was purchased from the Aurobindo Defendants and Emcure/Avet/Heritage/

  Granules Defendants by Retail Pharmacy Defendant Rite-Aid (among other Retail Pharmacy

  Defendants). Each Defendant mentioned in this paragraph expressly and impliedly warranted to

  Plaintiff Harris (either directly, or indirectly by adopting warranties that were passed along to and

  incorporated by another Defendant further downstream and mentioned in this paragraph) that their

  respective MCDs were the same as the branded RLD. But in fact, Plaintiff Harris bought a product

  that was not the same as the RLD. Had Plaintiff Harris known the product was not the same as the

  RLD, Plaintiff Harris would not have paid for these Defendants’ MCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Harris

  would not have paid for these Defendants’ MCDs.

         15.     Plaintiff Stelios Mantalis is a citizen and resident of New York, who resides and is

  domiciled in Queens County, New York. During the class period, Plaintiff Mantalis paid money

  for one or more of Defendants’ MCDs, including purchases of MCDs manufactured, distributed,

  and/or sold by the Alkem/Ascend Defendants (as defined infra Part C.5). The product sold by the

  Alkem/Ascend Defendants (the “Ascend Product”) bore a unique NDC, which denotated that it was

  indeed sold, manufactured, or distributed into the United States supply chain by the Alkem/Ascend

  Defendants. Specifically, the Granules Product that Plaintiff Mantalis purchased was sold in the
                                                   5
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 12 of 129 PageID: 1380




  United States by the Alkem/Ascend Defendants. At least some of this Ascend Product ultimately

  purchased by Plaintiff Mantalis was purchased from Alkem/Ascend Defendants by Retail

  Pharmacy Defendant Walgreens (among other Retail Pharmacy Defendants). Each Defendant in

  this paragraph expressly and impliedly warranted to Plaintiff Mantalis (either directly or indirectly

  by adopting warranties that were passed along to an incorporated by another Defendant further

  downstream and as mentioned in this paragraph) that their respective generic MCDs were the same

  as the branded RLD. But in fact, Plaintiff Mantalis bought a product that was not the same as the

  RLD. Had Plaintiff Mantalis known the product was not the same as the RLD, Plaintiff Mantalis

  would not have paid for these Defendants’ MCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Mantalis would not have paid

  for these Defendants’ MCDs.

         16.     Plaintiff Mohammad Rahman is a citizen and resident of California, who resides and

  is domiciled in Alameda County, California. During the class period, Plaintiff Rahman paid money

  for one or more of Defendants’ MCDs, including purchases of MCDs manufactured, distributed,

  and/or sold by the Amneal Defendants (as defined infra Part C.3). The product sold by the Amneal

  Defendants (the “Amneal Product”) bore a unique NDC, which denotated that it was indeed sold,

  manufactured, or distributed into the United States supply chain by the Amneal Defendants.

  Specifically, the Amneal Product that Plaintiff Rahman purchased was sold in the United States by

  the Amneal Defendants. At least some of this Amneal Product ultimately purchased by Plaintiff

  Rahman was purchased from Amneal Defendants by Retail Pharmacy Defendant Express Scripts

  (among other Retail Pharmacy Defendants). Each Defendant in this paragraph expressly and

  impliedly warranted to Plaintiff Rahman (either directly or indirectly by adopting warranties that

  were passed along to an incorporated by another Defendant further downstream and as mentioned

  in this paragraph) that their respective generic MCDs were the same as the branded RLD. But in

  fact, Plaintiff Rahman bought a product that was not the same as the RLD. Had Plaintiff Rahman
                                                   6
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 13 of 129 PageID: 1381




  known the product was not the same as the RLD, Plaintiff Rahman would not have paid for these

  Defendants’ MCDs. Likewise, had Defendants’ deception about the impurities within their products

  been made known earlier, Plaintiff Rahman would not have paid for these Defendants’ MCDs.

         17.     Plaintiff Kristin Wineinger is a citizen and resident of Indiana, who resides and is

  domiciled in Hendricks County, Indiana. During the class period, Plaintiff Wineinger paid money

  for one or more of Defendants’ MCDs, including purchases of MCDs manufactured, distributed,

  and/or sold by the Emcure/Avet/Heritage/Granules Defendants.            The product sold by the

  Emcure/Avet/Heritage/Granules Defendants bore a unique NDC, which denotated that it was

  indeed sold, manufactured, or distributed into the United States supply chain by the

  Emcure/Avet/Heritage/Granules Defendants. Specifically, the Granules Product that Plaintiff

  Wineinger purchased was sold in the United States by the Emcure/Avet/Heritage/Granules

  Defendants. At least some of this Granules Product ultimately purchased by Plaintiff Wineinger

  was purchased from Emcure/Avet/Heritage/Granules Defendants by Retail Pharmacy Defendant

  Walmart (among other Retail Pharmacy Defendants). Each Defendant in this paragraph expressly

  and impliedly warranted to Plaintiff Wineinger (either directly or indirectly by adopting warranties

  that were passed along to an incorporated by another Defendant further downstream and as

  mentioned in this paragraph) that their respective generic MCDs were the same as the branded

  RLD. But in fact, Plaintiff Wineinger bought a product that was not the same as the RLD. Had

  Plaintiff Wineinger known the product was not the same as the RLD, Plaintiff Wineinger would

  not have paid for these Defendants’ MCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Wineinger would not have paid

  for these Defendants’ MCDs.

         18.     Plaintiff Elaine Wohlmuth is a citizen and resident of California, who resides and is

  domiciled in Sacramento County, California. During the class period, Plaintiff Wohlmuth paid

  money for one or more of Defendants’ MCDs, including purchases of MCDs manufactured,
                                                   7
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 14 of 129 PageID: 1382




  distributed, and/or sold by the Aurobindo Defendants. The product sold by the Aurobindo

  Defendants bore a unique NDC, which denotated that it was indeed sold, manufactured, or

  distributed into the United States supply chain by the Aurobindo Defendants. Specifically, the

  Aurobindo Product that Plaintiff Wohlmuth purchased was sold in the United States by the

  Aurobindo Defendants. At least some of this Aurobindo Product ultimately purchased by Plaintiff

  Wohlmuth was purchased from Aurobindo Defendants by Kaiser Pharmacy, one of the Retail

  Pharmacy Defendant John Doe Pharmacies (as defined infra Part D.5) (among other Retail

  Pharmacy Defendants). Each Defendant in this paragraph expressly and impliedly warranted to

  Plaintiff Wohlmuth (either directly or indirectly by adopting warranties that were passed along to

  an incorporated by another Defendant further downstream and as mentioned in this paragraph) that

  their respective generic MCDs were the same as the branded RLD. But in fact, Plaintiff Wohlmuth

  bought a product that was not the same as the RLD. Had Plaintiff Wohlmuth known the product

  was not the same as the RLD, Plaintiff Wohlmuth would not have paid for these Defendants’

  MCDs. Likewise, had Defendants’ deception about the impurities within their products been made

  known earlier, Plaintiff Wohlmuth would not have paid for these Defendants’ MCDs.

     B. The Third-Party Payor (“TPP”) Class Representatives
         19.     Plaintiff MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series

  limited liability company with its principal place of business at 2701 S. Lejeune Road, 10th Floor,

  Coral Gables, Florida 33134. MSPRC’s limited liability company agreement provides for the

  establishment of one or more specific series. All records of all series are maintained together with

  all assets of MSPRC.

         20.     Certain healthcare benefit providers have assigned their recovery rights to assert the

  claims alleged in this Master Complaint to Series LLCs of MSPRC. Pursuant to MSPRC’s limited

  liability agreement, all rights arising from the assignment to its series (including the assignments

  discussed below), along with the right to bring any lawsuit in connection with that assignment

                                                   8
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 15 of 129 PageID: 1383




  (including those below), belong to MSPRC. As such, MSPRC has the right and power to sue

  defendants to recover the payments at issue in this action.

         21.     Certain series of MSPRC have executed irrevocable assignments of any and all

  rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

  These assignments authorize the series and, in turn MSPRC through its operating agreement, to

  pursue and enforce all legal rights of recovery and reimbursement for health care services and

  Medicare benefits. For example, and only to serve to further demonstrate standing, MSPRC alleges

  a few of the assignments below:

         22.     On March 20, 2018, Group Health Incorporated and Health Insurance Plan of

  Greater New York (otherwise known as “EmblemHealth” or “Emblem”) irrevocably assigned all

  its rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of their enrollees under Medicare Parts A, B, and D to Series 16-08-483, a designated

  series of MSPRC. Specifically, the assignments provide the following:

                 Assignor hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to Assignee, and any of its successors and assigns, any and all of
                 Assignor’s right, title, ownership and interest in and to all [claims against
                 third parties], whether based in contract, tort, statutory right, and any and all
                 rights (including, but not limited to, subrogation) to pursue and/or recover
                 monies that Assignor had, may have had, or has asserted against any party
                 in connection with the [claims] and all rights and claims against primary
                 payers and/or . . . third parties that may be liable to Assignor arising from or
                 relating to the [claims], including claims under consumer protection statutes
                 and laws, and all information relating thereto, as may be applicable.

         23.     On May 12, 2017, Summacare, Inc. (“Summacare”) irrevocably assigned all its

  rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC (“MSP

  Recovery”). Specifically, the assignment provides the following language:

                 [Summacare] hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to MSP Recovery, and any of its successors and assigns, any and all
                 of [Summacare’s] right, title, ownership and interest in and to all Claims
                 existing on the date hereof, whether based in contract, tort, statutory right,
                                                    9
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 16 of 129 PageID: 1384




                 and any and all rights (including, but not limited to, subrogation) to pursue
                 and/or recover monies for [Summacare] that [Summacare] had, may have
                 had, or has asserted against any party in connection with the Claims and all
                 rights and claims against primary payers and/or third parties that may be
                 liable to [Summacare] arising from or relating to the Claims, including
                 claims under consumer protection statutes and laws, and all information
                 relating thereto, all of which shall constitute the “Assigned Claims”.

          24.    On June 12, 2017, MSP Recovery irrevocably assigned all rights acquired under the

  Summacare Assignment to Series 16-11-509, a designated series of MSPRC:

                 [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and
                 delivers to Assignee and its successors and assigns, any and all of Assignor’s
                 right, title, ownership and interest in and to the [claims] (and all proceeds
                 and products thereof) as such terms are defined in the Recovery Agreement
                 dated May 12, 2017, by and among [Summacare] . . . and [MSP Recovery]
                 ....

          25.    Summacare consented to, acknowledged, approved, and ratified the assignment

  from MSP Recovery to Series 16-11-509, which is memorialized in a letter dated September 5,

  2018.

          26.    On March 20, 2018, Connecticare, Inc. (“Connecticare”) irrevocably assigned all its

  rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to Series 15-09-157, a designated series

  of MSPRC. Specifically, the assignment provides the following language:

                 Assignor hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to Assignee, and any of its successors and assigns, any and all of
                 Assignor’s right, title, ownership and interest in and to all [claims against
                 third parties], whether based in contract, tort, statutory right, and any and all
                 rights (including, but not limited to, subrogation) to pursue and/or recover
                 monies that Assignor had, may have had, or has asserted against any party
                 in connection with the [claims] and all rights and claims against primary
                 payers and/or . . . third parties that may be liable to Assignor arising from or
                 relating to the [claims], including claims under consumer protection statutes
                 and laws, and all information relating thereto, as may be applicable.

          27.    Defendants have manufactured and distributed MCDs throughout the United States,

  for which plaintiff consumers made co-payments and TPPs, like MSPRC’s assignors, paid.

  MSPRC’s assignors made payments for Defendants’ drugs in one or more of the following states
                                                    10
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 17 of 129 PageID: 1385




  or territories: Alaska, Alabama, Arkansas, Arizona, California, Colorado, Connecticut, Delaware,

  Florida, Georgia, Hawaii, Iowa, Idaho, Illinois, Indiana, Kansas, Kentucky, Louisiana,

  Massachusetts, Maryland, Maine, Michigan, Minnesota, Missouri, Mississippi, Montana, North

  Carolina, New Hampshire, New Jersey, New Mexico, Nevada, New York, Ohio, Oklahoma,

  Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah,

  Virginia, Vermont, Washington, Wisconsin, West Virginia, the District of Colombia, and Puerto

  Rico. MSPRC’s assignors’ payments include those payments for Defendants’ contaminated

  Metformin drugs, which were also manufactured, distributed, and sold during the relevant period.

  Below is a sample of payments that MSPRC’s assignors made for Defendants’ Metformin drugs:

                                                                         Amount
      Date       Patient    State       Defendant        NDC Code                      Assignor
                                                                          Paid
                 Patient                 Amneal
    01/05/16                 CT                      53746017805          $15.56     Connecticare
                   A                 Pharmaceuticals
                 Patient               Aurobindo
    03/30/16                 NC                      65862000899          $19.54     Connecticare
                   B                 Pharmaceuticals
                 Patient               Aurobindo
    02/10/17                  FL                     65862001005          $15.71     Connecticare
                   C                 Pharmaceuticals
                 Patient
    01/08/15                 CT        Ascend Labs      67877022110        $8.85     Connecticare
                   D
                 Patient                Heritage
    02/05/13                 MD                      23155011701          $23.12       Emblem
                   E                 Pharmaceuticals
                 Patient                  Teva
    06/03/13                 NY                      00093104801          $22.93       Emblem
                   F                 Pharmaceuticals
                 Patient
    07/01/13                 NY       Actavis Pharma    62037057110       $22.92       Emblem
                   G
                 Patient
    03/04/16                 NY        Ascend Labs      67877021705       $18.39       Emblem
                   H
                 Patient                Heritage
    11/27/15                 OH                      23155010310          $23.04      Summacare
                    I                Pharmaceuticals
                 Patient
    02/10/16                 OH       Actavis Pharma    00591271960       $17.00      Summacare
                    J
                 Patient                Heritage
    04/03/17                 OH                      23155011501          $48.60      Summacare
                   K                 Pharmaceuticals

     C. The Manufacturer Defendants
         28.    For ease of reading, this Master Class Complaint generally organizes Defendants by

  the distribution level at which they principally operate. The following Defendants manufacture the

                                                 11
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 18 of 129 PageID: 1386




  active pharmaceutical ingredient (“API”) for Defendants’ MCDs, or are closely affiliated with an

  entity that does so. Including certain Defendants in this section does not mean they are not properly

  classifiable as another type of defendant, or vice versa (e.g., a Defendant listed in this subsection

  may also be a distributor; a Defendant listed in the distributor subsection may also be an API

  manufacturer).

                              1. The Teva/Actavis Entities

            29.    Defendant Teva Pharmaceutical Industries Ltd. (“Teva”) is a foreign company

  incorporated and headquartered in Petah Tikvah, Israel. Teva on its own and/or through its

  subsidiaries regularly conducts business throughout the United States and its territories and

  possessions. At all times material to this case, Teva has been engaged in the manufacturing, sale,

  and distribution of adulterated and/or misbranded generic MCDs in the United States.

            30.    Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

  corporation, with its principal place of business at 400 Interpace Parkway, Parsippany, New Jersey

  07054, and is a wholly-owned subsidiary of Teva. At all times material to this case, Teva USA has

  been engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded generic

  MCDs in the United States. Teva and Teva USA are collectively referred to as the Teva Defendants

  in this Master Complaint.

            31.    Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation with its

  principal place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s

  wholly-owned subsidiary. At all times material to this case, Actavis Pharma has been engaged in

  the manufacturing, sale, and distribution of adulterated and/or misbranded MCDs in the United

  States.

            32.    Actavis, LLC (“Actavis”) is a Delaware corporation with its principal place of

  business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s wholly owned

  subsidiary. At all times material to this case, Actavis has been engaged in the manufacturing, sale,

                                                   12
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 19 of 129 PageID: 1387




  and distribution of adulterated and/or misbranded MCDs in the United States.

                             2. The Emcure/Avet/Granules Entities

            33.   Defendant Emcure Ltd. (“Emcure”) is a foreign corporation with its principal place

  of business in Pune, India. Emcure on its own and/or through its subsidiaries regularly conducts

  business throughout the United States. At all times material to this case, Emcure has been engaged

  in the manufacturing, sale, and distribution of adulterated and/or misbranded MCDs in the United

  States.

            34.   Upon information and belief, Emcure is the parent company of Defendant Heritage

  Pharmaceuticals, Inc. d/b/a Avet Pharmaceuticals Inc., which is wholly owned by Emcure. Emcure

  states on its website that “[w]e have our own sales and marketing infrastructure in the United States

  through our subsidiary, Heritage.”3

            35.   Defendant Heritage Pharmaceuticals, Inc. d/b/a Avet Pharmaceuticals Inc.

  (hereinafter “Avet” or “Heritage”) is a corporation incorporated under the laws of Delaware with a

  principal place of business at One Town Center Boulevard, East Brunswick, New Jersey 08816.

  Avet conducts substantial business throughout the United States has been engaged in the

  manufacturing, distribution, and sale of defective MCDs throughout the United States. According

  to Avet’s website, Avet is the “exclusive U.S. commercial operations of Emcure Ltd. … engaged

  in the acquisition, licensing, development, marketing, sale and distribution of generic and legacy

  branded pharmaceutical products for the U.S. prescription drug market.”4

            36.   Defendant Avet boasts about its “vertically integrated global supply network” on its

  website.5

            37.   Defendant Granules USA, Inc. is a corporation incorporated under the laws of




  3
    https://www.emcure.com/aboutus (last visited June 27, 2020).
  4
    http://avetpharma.com/about-us/ (last visited June 26, 2020).
  5
    Id.
                                                   13
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 20 of 129 PageID: 1388




  Delaware with a principal place of business at 35 Waterview Boulevard, Parsippany, New Jersey

  07054. Granules USA, Inc. is a wholly-owned subsidiary of the Indian corporation Granules India

  Limited. Granules USA, Inc. conducts substantial business in the United States, and specifically in

  the States of New Jersey and Indiana. Granules USA, Inc. has been engaged in the manufacturing,

  distribution, and sale of defective MCDs throughout the United States.

            38.   Defendant Granules Pharmaceuticals, Inc. is a corporation incorporated under the

  laws of Delaware with a principal place of business at 3701 Concorde Parkway, Chantilly, Virginia

  20151. Granules Pharmaceuticals, Inc. is a wholly owned subsidiary of the Indian corporation

  Granules India Limited. Granules Pharmaceuticals, Inc. conducts substantial business in the United

  States, and specifically in the States of New Jersey and Indiana. Granules Pharmaceuticals, Inc. has

  been engaged in the manufacturing, distribution, and sale of defective MCDs throughout the United

  States.

            39.   On or about 2007, Heritage and Granules entered into a strategic alliance for the

  development, supply and marketing of generic pharmaceutical products, including MCDs, for the

  U.S. prescription drug market. Under the agreement, Granules develops and registers selected

  products for ANDA submission and Heritage retains exclusive sales and marketing rights to such

  products. Under the arrangement, Granules receives up front and milestone payments and the

  parties share net profits from the product sales.

            40.   At the time, Heritage’s then-chief executive, Jeffrey Glazer, said: “[Heritage’s]

  partnership with Granules represents another important milestone in Heritage's business model of

  utilizing strategic outsourcing for the development and manufacturing of quality generic products.

  Granules PFI technology represents a significant cost advantage for high-load, high-volume generic

  products, and will provide us with unprecedented economies of scale for the products under our

  agreement.”



                                                      14
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 21 of 129 PageID: 1389




                            3. The Amneal Entities

         41.     Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation

  with its principal place of business at 400 Crossing Blvd., Bridgewater Township, NJ 08807. At all

  times material to this case, Amneal has been engaged in the manufacturing, sale, and distribution

  of adulterated and/or misbranded MCDs in the United States.

         42.     Defendant Amneal Pharmaceuticals LLC is a corporation incorporated under the

  laws of Delaware with a principal place of business at 400 Crossing Boulevard, Third Floor,

  Bridgewater, New Jersey 08807. Amneal conducts substantial business in the United States, and

  specifically in the States of New Jersey and California. Amneal has been engaged in the

  manufacturing, distribution, and sale of defective MCDs throughout the United States.

         43.     Defendant AvKare, Inc. (“AvKare”) is a Delaware corporation with its principal

  place of business at 615 N. 1st Street, Pulaski, TN 38478. Upon information and belief, AvKare is

  a wholly-owned subsidiary of Amneal. At all times material to this case, AvKare has been engaged

  in the manufacturing, sale, and distribution of adulterated and/or misbranded MCDs in the United

  States. On information and belief, AvKare repackages and/or relabels MCDs manufactured by

  Amneal.

                            4. Aurobindo Pharma, Ltd. Entities

         44.     Defendant Aurobindo Pharma, Ltd. (“Aurobindo”) is a foreign corporation with its

  principal place of business at Plot no. 2, Maitrivihar, Ameerpet, Hyderabad-500038 Telangana,

  India, and a United States headquarters at 279 Princeton Hightstown Road, East Windsor, New

  Jersey 08520. Aurobindo on its own and/or through its subsidiaries regularly conducts business

  throughout the United States and its territories and possessions. At all times material to this case,

  Aurobindo has been engaged in the manufacturing, sale, and distribution of adulterated and/or

  misbranded MCDs in the United States.



                                                   15
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 22 of 129 PageID: 1390




         45.       Defendant Aurobindo Pharma USA, Inc. (“Aurobindo USA”) is a Delaware

  corporation with its principal place of business at 279 Princeton Hightstown Road, East Windsor,

  New Jersey 08520. It is a wholly-owned subsidiary of Aurobindo. At all times material to this case,

  Aurobindo USA has been engaged in the manufacturing, sale, and distribution of MCDs in the

  United States.

         46.       Defendant Aurolife Pharma, LLC (“Aurolife”) is a Delaware limited liability

  company with its principal place of business at 2400 U.S. 130, North, Dayton, New Jersey 08810.

  It is a wholly-owned subsidiary of Aurobindo USA. At all times material to this case, Aurolife has

  been engaged in the manufacturing, sale, and distribution of MCDs in the United States.

         47.       Aurobindo, Aurobindo USA, and Aurolife are collectively referred to as the

  Aurobindo Defendants.

         48.       Aurobindo’s metformin API was supplied in large part through its vertically

  integrated supply chain. “Aurobindo adds value through superior customer service in the

  distribution of a broad line of generic pharmaceuticals, leveraging vertical integration and efficient

  controlled processes.”6

                             5. The Alkem/Ascend Entities

         49.       Defendant Alkem Laboratories Ltd. is a foreign entity headquartered in Mumbai,

  India. Defendant Alkem states on its website that the United States is the “focal point” of Alkem’s

  international operations, and that “we manufacture and supply a wide-range of generics … in the

  United States.”7 Alkem on its own and/or through its subsidiaries, including wholly-owned

  subsidiary Ascend, regularly conducts business throughout the United States. On its website, Alkem

  states that “[f]or more information about Alkem’s operations in the US, please visit




  6
    Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-story/ (last accessed
  July 6, 2020).
  7
    https://www.alkemlabs.com/us.php (last visited June 26, 2020).
                                                 16
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 23 of 129 PageID: 1391




  http://www.ascendlaboratories.com.”8 At all times material to this case, Alkem has been engaged

  in the manufacturing, sale, and distribution of adulterated and/or misbranded MCDs in the United

  States.

            50.   Defendant Ascend Laboratories, LLC is a New Jersey corporation with a principal

  place of business at 339 Jefferson Road, Suite 1010, Parsippany, New Jersey 07054. Ascend is a

  wholly owned subsidiary of Alkem, and Ascend conducts substantial business throughout the

  United States. Ascend has been engaged in the manufacturing, distribution, and sale of defective

  MCDs in the United States.

        D. Retail Pharmacy Defendants
            51.   Retail pharmacies have supply arrangements with manufacturers. They stand in

  direct contractual privity with consumers, given that retail pharmacies (be they brick-and-mortar or

  mail-order) are the entities that dispensed and received payment for the adulterated and/or

  misbranded MCDs for which consumers paid and TPPs reimbursed.

            52.   The following Defendants are collectively referred to as the “Pharmacy

  Defendants.”

                             1. Walgreens

            53.   Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) is a national retail

  pharmacy chain incorporated in the State of Delaware with its principal place of business located

  at 108 Wilmot Road, Deerfield, Illinois 60015.

            54.   Walgreens is one of the largest retail pharmacy chains in the United States, offering

  retail pharmacy services and locations in all 50 states, the District of Columbia, Puerto Rico, and

  the U.S. Virgin Islands. As of August 31, 2018, Walgreens operated 9,560 retail pharmacies across

  the United States, with 78% of the U.S. population living within five 5 miles of a store location. In




  8
      Id.
                                                   17
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 24 of 129 PageID: 1392




  addition, Walgreens purchased 1,932 more store locations from rival Rite Aid Corporation, further

  consolidating the industry. Walgreens’ sales amounted to a staggering $98.4 billion in 2018, most

  of which are generated for prescription sales. Walgreens accounts for nearly 20% of the U.S. market

  for retail prescription drug sales.

          55.     Walgreens is one of the largest purchasers of pharmaceuticals in the world, and

  according to its Form 10-K for 2020, the wholesaler AmerisourceBergen “supplies and distributes

  a significant of generic and branded pharmaceutical products to the [Walgreens] pharmacies.”

          56.     In or about 2017, Walgreens acquired control of Diplomat Pharmacy. “Walgreens,”

  as defined herein, includes any current or former Diplomat pharmacy.

          57.     Defendant Walgreens sold a large portion of the adulterated and/or misbranded

  MCDs to U.S. consumers and TPPs during the class period as defined below.

                              2. CVS

          58.     Defendant CVS Health Corporation (“CVS Health”) is a national retail pharmacy

  chain incorporated in Delaware with its principal place of business located at One CVS Drive,

  Woonsocket, Rhode Island 02895.

          59.     As of March 31, 2019, Defendant CVS Health maintained approximately 9,900

  retail pharmacy locations across the United States, making it one of the largest in the country.

  Defendant CVS Health also operates approximately 1,100 walk-in medical clinics and a large

  pharmacy benefits management service with approximately 94 million plan members.

          60.     According to its 2018 Annual Report, Defendant CVS Health’s “Pharmacy

  Services” segment:

                  provides a full range of pharmacy benefit management (“PBM”)
                  solutions, including plan design offerings and administration,
                  formulary management, retail pharmacy network management
                  services, mail order pharmacy, specialty pharmacy and infusion
                  services, Medicare Part D services, clinical services, disease
                  management services and medical spend management. The
                  Pharmacy Services segment’s clients are primarily employers,

                                                  18
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 25 of 129 PageID: 1393




                 insurance companies, unions, government employee groups, health
                 plans, Medicare Part D prescription drug plans (“PDPs”), Medicaid
                 managed care plans, plans offered on public health insurance
                 exchanges and private health insurance exchanges, other sponsors of
                 health benefit plans and individuals throughout the United States.

         61.     CVS Health’s Pharmacy Services segment generated U.S. sales of approximately

  $134.1 billion in 2018.

         62.     CVS Health’s Retail/LTC segment is responsible for the sale of prescription drugs

  and general merchandise. The Retail/LTC segment generated approximately $84 billion in U.S.

  sales in 2018, with approximately 75% of that attributed to the sale of pharmaceuticals. During

  2018 the Retail/LTC segment filled approximately 1.3 billion prescriptions on a 30-day equivalent

  basis. In December 2018, CVS’s share of U.S. retail prescriptions accounted for 26% of the United

  States retail pharmacy market.

         63.     In or about 2015, CVS Health acquired all of Target Corporation’s pharmacies.

  “CVS,” as defined herein, includes any current or former Target pharmacy.

         64.     In 2014, CVS Health and wholesaler Cardinal Health, Inc. (“Cardinal”) established

  a joint venture to source and supply generic pharmaceutical products through a generic

  pharmaceutical sourcing entity named Red Oak Sourcing, LLC (“Red Oak”), of which CVS Health

  and Cardinal each own fifty percent. Most or all of the MCDs purchased by CVS Health were

  acquired through this joint venture with Cardinal.

         65.     Defendant CVS Health sold a large portion of the adulterated and/or misbranded

  MCDs to U.S. consumers and TPPs during the class period as defined below.

                            3. Walmart

         66.     Defendant Walmart Stores, Inc. (“Wal-Mart”) is a Delaware corporation with its

  principal place of business in Bentonville, Arkansas.

         67.     According to Defendant Wal-Mart’s 2020 Form 10-K, Wal-Mart maintains

  approximately 4,756 retail locations in all fifty states nationwide, the District of Columbia, and

                                                  19
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 26 of 129 PageID: 1394




  Puerto Rico (including supercenters, discount stores, and neighborhood markets and other small

  format locations). Most or all of these locations have Wal-Mart health and wellness products and

  services, which includes prescription pharmaceutical services. There are another approximate 600

  Sam’s Club locations across the United States, all or nearly all offering prescription pharmaceutical

  services.

          68.     Defendant Wal-Mart (including Sam’s Club) sold a large portion of the adulterated

  and/or misbranded MCDs to U.S. consumers and TPPs across the country during the class period

  as defined below.

                             4. Rite-Aid

          69.     Defendant Rite-Aid Corporation (“Rite-Aid”) is a Delaware corporation with its

  principal place of business in Camp Hill, Pennsylvania.

          70.     Defendant Rite-Aid sold a large portion of the adulterated and/or misbranded MCDs

  to U.S. consumers and TPPs during the class period as defined below.

                             5. “John Doe” Pharmacies

          71.     Upon information and belief, one or more additional pharmacies distributed

  adulterated, misbranded, and/or unapproved MCDs that were ultimately purchased by consumer

  class members, or reimbursed for by TPP class members. The true names, affiliations, and/or

  capacities of John Doe Pharmacies are not presently known. However, each John Doe proximately

  caused damages to Plaintiffs as alleged below, and each John Doe is liable to Plaintiffs for the acts

  and omissions alleged below as well as the resulting damages. Plaintiffs will amend this Master

  Class Complaint to allege the true names and capacities of the John Does when evidence reveals

  their identities.

      E. “John Doe” Wholesaler Defendants
          72.     Wholesalers are entities that purchase, among other things, drugs from finished-dose



                                                   20
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 27 of 129 PageID: 1395




  manufacturers and sell or provide those drugs to retail pharmacies and others.9

         73.     Upon information and belief, one or more wholesalers distributed adulterated,

  misbranded, and/or unapproved MCDs that were ultimately purchased by consumer class members,

  or reimbursed for by TPP class members. The true names, affiliations, and/or capacities of John

  Doe Wholesalers are not presently known. However, each John Doe proximately caused damages

  to Plaintiffs as alleged below, and each John Doe is liable to Plaintiffs for the acts and omissions

  alleged below as well as the resulting damages. Plaintiffs will amend this Master Class Complaint

  to allege the true names and capacities of the John Does when evidence reveals their identities.

      F. True Names / John Doe Defendants 1-50
         74.     The true names, affiliations, and/or capacities, whether individual, corporate,

  partnership, associate, governmental, or otherwise, of John Does 1 through 50 are unknown to

  Plaintiffs at this time. Plaintiffs therefore sue these defendants using fictitious names. Each John

  Doe proximately caused damages to Plaintiffs as alleged below, and each John Doe is liable to

  Plaintiffs for the acts and omissions alleged below as well as the resulting damages. Plaintiffs will

  amend this Master Class Complaint to allege the true names and capacities of the John Does when

  evidence reveals their identities.

         75.     At all times relevant to this Master Class Complaint, each of the John Does was the

  agent, servant, employee, affiliate, and/or joint venturer of the other co-defendants and other John

  Does. Moreover, each Defendant and each John Doe acted in the full course, scope, and authority

  of that agency, service, employment, and/or joint venture.

                                       JURISDICTION AND VENUE
         76.     This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

  U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state



  9
    It is believed that three wholesalers comprise at least 90% of the wholesale drug market, and,
  likely were the entities that distributed adulterated, misbranded, and/or unapproved MCDs.
                                                     21
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 28 of 129 PageID: 1396




  different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of

  interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of

  the exceptions under the subsection apply to this action.

         77.     This Court has personal jurisdiction over Defendants, because Defendants have

  sufficient minimum contacts in New Jersey, and because Defendants have otherwise intentionally

  availed themselves of the markets within New Jersey through their business activities, such that the

  exercise of jurisdiction by this Court is proper and necessary.

         78.     Venue is proper in this District because of the MDL consolidation pursuant to 28

  U.S.C. § 1391 and because Defendants reside in this District, “a substantial part of the events or

  omissions giving rise to the claim occurred” in this District, and, Defendants are subject to the

  personal jurisdiction of this Court. 28 U.S.C. § 1391(b)(3).

                                      FACTUAL ALLEGATIONS
    I.   Background
         A. Prescription Drug Reimbursement
         79.     The pharmaceutical supply chain in the United States consists of four major actors:

  pharmaceutical manufacturers, wholesale distributors, pharmacies, and Pharmacy Benefit

  Managers (“PBMs”).

         80.     Pharmaceutical manufacturers produce drugs that they distribute to wholesale

  distributors, who further distribute to retail or mail-order pharmacies. Pharmacies dispense the

  prescription drugs to beneficiaries for consumption. Prescription drugs are processed through

  quality and utilization management screens by PBMs.

         81.     TPPs contract with and pay PBMs to administer their drug programs. PBMs, acting

  as agents for the TPPs, are tasked with developing drug formularies (the list of drugs included in

  coverage at various pricing “tiers”), processing claims, creating a network of retail pharmacies, and

  negotiating with pharmaceutical manufacturers. TPPs pay PBMs to control prescription drug costs.

                                                   22
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 29 of 129 PageID: 1397




  In some instances, PBMs are responsible for placing generic drugs, such as MCDs, on the TPPs’

  formularies.

         82.     In conducting formulary management, TPPs and their PBMs reasonably expect that

  generic prescription drugs reimbursable on their formularies are bioequivalent or otherwise the

  same as their RLD counterparts. TPPs seek to include the lowest cost generic drugs possible in their

  formularies. This is only made possible because of the manufacturers’ and distributors’

  representations that these generic drugs, such as the Defendants’ MCDs, comply with their

  respective ANDAs, which state that the generic drugs are bioequivalent to their respective branded

  drug. Thus, the TPPs permitted the MCDs to be included on their formularies based on the

  Defendants’ misrepresentations that their MCDs were bioequivalent to brand-named Glucophage,

  complied with all current Good Manufacturing Practices (“cGMPs”), and were safe for

  consumption.

         83.     The formulary placement corresponds with the amount that a plan participant must

  contribute as a co-payment when purchasing a drug — the higher the placement, the lower the co-

  payment, and the higher likelihood that plan beneficiaries will purchase the drug instead of a more

  expensive alternative. As a result, higher formulary placement increases the likelihood that a doctor

  will prescribe the drug. TPPs provide copies of their PBMs’ formularies to providers, pharmacists,

  and patients in their network to aid prescribers’ adherence to the formulary.

         84.     The following chart, published by the Wall Street Journal, broadly illustrates the




                                                   23
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 30 of 129 PageID: 1398




  pharmaceutical supply chain:10




          85.    When a patient presents his/her prescription at a pharmacy, the drug’s placement on

  the TPP’s formulary will determine the amount of the patient’s co-payment. Once the patient’s

  prescription is filled, the pharmacy submits a claim to the PBM for reimbursement. PBMs then

  accumulate those individual reimbursements and present them to TPPs for payment.

       B. Prescription Drug Product Identification and Tracing

          86.    For each approved product (whether brand or generic) the FDA issues a unique 10-

  digit code (the National Drug Code, or NDC) that follows the product from manufacturing through

  retail dispensing. The NDC embeds details about the specific product, including the identity of the

  manufacturer (or labeler), the strength, dosage form, and formulation of the drug, and the package

  size and type.11

          87.    The NDC is a critical component of each and every transfer of a prescription drug

  (from the manufacturer to the wholesaler; from the wholesaler to the retailer; and from the retailer

  to the consumer) and therefore every transaction is accompanied by and labeled with the NDC. This



  10
     Joseph Walker, Drugmakers Point Finger at Middlemen for Rising Drug Prices, WALL ST. J.
  (Oct. 3, 2016), available at https://www.wsj.com/articles/drugmakers-point-finger-at-middlemen-
  for-rising-drug-prices-1475443336 (last accessed June 11, 2019).
  11
     United States Food and Drug Administration, “National Drug Code Directory,” accessed June 9,
  2021 at https://www.fda.gov/Drugs/InformationOnDrugs/ucm142438.htm; FDA, “National Drug
  Codes Explained,” accessed June 9, 2021 at https://www.drugs.com/ndc.html.
                                                 24
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 31 of 129 PageID: 1399




  same code is used by TPPs in the real-time claims adjudication process to identify the precise dollar

  amount they will reimburse the pharmacy for a particular prescription drug purchase.

            88.   Retail prescription labels display the NDC of the dispensed product, which is part

  of the electronic dispensing record. In many cases, the “lot” number will also appear on the

  prescription bottle provided to the consumer and, thus, specifically indicate whether the recall

  applies to the particular pills in the bottle.12

            89.   The lot number is also used to report issues arising around a particular drug. For

  example, lot numbers are used by pharmacists to report Adverse Events (“AE”) (i.e., patient-

  specific side effects or complications associated with the use of a prescription drug). This is an

  important part of drug safety monitoring in the United States and has led to recalls or relabeling of

  numerous drugs. Pharmacists make such reports using the FDA’s MedWatch system using Form

  3500.13

       C. The Drug Supply Chain Security Act Requires Tracing of Product

            90.   The Drug Supply Chain Security Act (“DSCSA”)14 was enacted in 2013, and

  requires prescription drug manufacturers, wholesalers, repackagers, and pharmacies to “[e]xchange

  information about a drug and who handled it each time it is sold in the U.S. market.”

            91.   The DSCSA was implemented as one part of the Drug Quality and Security Act

  (“DQSA”), aimed at addressing vulnerabilities in the drug supply chain, and facilitating tracing of

  certain prescription drugs in finished dosage form through the supply chain. 15



  12
      A lot number is an identification number tied to a particular lot of pills from a single
  manufacturer.
  13
      FDA, “Instructions for Completing Form FDA 3500,” accessed June 9, 2021 at
  https://www.fda.gov/safety/medwatch-forms-fda-safety-reporting/instructions-completing-form-
  fda-3500#Section%20B:%20Adverse%20Event%20or%20Product%20Problem.
  14
     21 U.S. Code § 360eee.
  15
     U.S. Department of Health and Human Services, Drug Supply Chain Security: Dispensers
  Received Most Tracing Information, March 2018, accessed March 11, 2020 at
  https://oig.hhs.gov/oei/reports/oei-05-16-00550.pdf, at p. 2.
                                                  25
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 32 of 129 PageID: 1400




           92.   While the DSCSA was enacted in 2013, participants in the pharmaceutical supply

  chain (including various defendants here) maintained similar information as a part of their ordinary

  course of business prior to the enactment of the DSCSA.

           93.   The DSCSA generally requires participants in the drug supply manufacturing chain

  (starting from the manufacturer, through the wholesaler, to the retail pharmacy) to retain, for every

  pharmaceutical drug transaction, the following information about that transaction: product name;

  National Drug Code; container size; number of containers; lot number; date of transaction; date of

  shipment; and name and address of the entity transferring ownership and taking ownership of the

  product.

           94.   The DSCSA requires that this data be kept in a manner to allow these authorized

  participants to respond within 48 hours to requests from appropriate federal or state officials — in

  the event of a recall or for the purpose of investigating suspect product or an illegitimate product

  — for the transaction history of the pharmaceutical product. 16

           95.   The supply chain for distribution of prescription drugs in the U.S. is highly

  concentrated. This means that data obtained from a relatively small number of market participants

  can provide detailed information about the large majority of MCD sales, transfers and prescription

  fills.

           96.   The entire process of reimbursing pharmacies and consumers for end-purchases

  depends upon the ability to know the precise drug and packaging that was dispensed, as well as the

  manufacturer of that drug. This system has necessarily resulted in very high levels of data

  standardization in this industry. Although pharmacies maintain their own “pharmacy log” data

  reflecting dispensing, sales and return activity, the key elements are fundamentally similar.



  16
    FDA, Title II of the Drug Quality and Security Act, December 16, 2014, accessed March 11,
  2020 at https://www.fda.gov/drugs/drug-supply-chain-security-act-dscsa/title-ii-drug-quality-and-
  security-act.
                                               26
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 33 of 129 PageID: 1401




          97.     Because pharmacies require similar information for their own tracking and inventory

  systems, and wholesalers sell to multiple pharmacy chains, the key elements are fundamentally the

  same.

          98.     Further, all pharmacies must use the basic data fields, definitions and formats

  provided in the Telecommunications Guidelines developed by the National Council for Prescription

  Drug Programs, the use of which was made mandatory in 2003 under regulations implementing the

  Health Insurance Portability and Accountability Act (HIPAA).17 Because of these HIPAA

  requirements, all of these inter-related systems (Manufacturers, Wholesalers, Retailers, and TPPs)

  use a common language to identify products.

          99.     As a general matter, for Medicare and Medicaid compliance, pharmacies typically

  keep prescription records for ten years.18

          100.    For instance, in its Pharmacy Manual, Defendant Walgreens states the following:

  “Unless otherwise set forth in your Pharmacy Network Agreement with Walgreens Health

  Initiatives, records are required to be maintained and accessible for: (i) ten years following each

  year of the term in which the pharmacy provides services under the Pharmacy Network Agreement

  or longer as mandated by CMS (Centers for Medicare and Medicaid), for Medicare Part D; (ii) six

  years for the Medicare Drug Discount Card; and (iii) five years or per applicable federal or state

  law, whichever is longer, for any other Walgreens Health Initiatives’ business records.”19

          101.    In discussing its Medicare Part D network standards, Defendant CVS says that each

  of its pharmacies is required to “maintain its books and records relating to [its] services, for a period


  17
     Federal Register, August 17, 2000 (Volume 65, Number 160), at pp. 50311-50372; NCPDP,
  Pharmacy: A Prescription for Improving the Healthcare System, October 2009, accessed January
  30, 2019 at
  https://www.ncpdp.org/NCPDP/media/pdf/wp/RxforImprovingHealthcare.pdf, at p. 14.
  18
     CFR § 423.505(d)
  19
           Walgreens       Pharmacy        Manual,       page       6,       available      at
  https://www.walgreenshealth.com/pdf/forms/Revised_Pharmacy_Manual_2010_Revised_040720
  10.pdf.
                                              27
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 34 of 129 PageID: 1402




  of at least ten (10) years, or longer as otherwise required by law.”20

         102.    A key part of the DSCSA is the requirement that “product tracing information should

  be exchanged” for each transaction and retained for at least six years,21 including the following

  transaction information (“TI”):22

                            Proprietary or established name or names of the product
                            Strength and dosage form of the product
                            National Drug Code (NDC) number of the product
                            Container size
                            Number of containers
                            Lot number of the product
                            Date of the transaction
                            Date of the shipment, if more than 24 hours after the date of the
                             transaction
                            Business name and address of the person from whom and to whom
                             ownership is being transferred

         103.    For example, the DSCSA also mandates use of a composite “product identifier” that

  Manufacturer Defendants were required to begin applying to prescription drug packages and

  cases.23

         104.    The term “product identifier” “means a standardized graphic that includes, in both

  human-readable form and on a machine-readable data carrier … the standardized numerical

  identifier, lot number, and expiration date of the product.”24

         105.    Publicly available Guidelines published by AmerisourceBergen require that “each


  20
     CVS/Caremark Medicare Part D Compliance / Fraud, Waste & Abuse, page 30, available at
  https://www.caremark.com/portal/asset/MedicarePartD.pdf
  21
          FDA,      Protect       Your       Patients,  accessed     June     9,      2021      at
  https://www.fda.gov/media/113114/download; DSCSA, Sections 582 (b)(1)(A)(ii), 582
  (c)(bb)(BB)(II)(v)(I), 582 (d)(1)(A)(iii).
  22
     FDA, Drug Supply Chain Security Act (Title II of the Drug Quality and Security Act) Overview
  of Product Tracing Requirements, September 2015, accessed June 9, 2021 at
  https://www.fda.gov/media/93779/download, at pp. 8-9.
  23
     Enforcement of this rule was delayed by the FDA until November 2018. DA, Product Identifier
  Requirements Under the Drug Supply Chain Security Act – Compliance Policy Guidance for
  Industry, September 2018, accessed June 9, 2021 at https://www.fda.gov/regulatory-
  information/search-fda-guidance-documents/product-identifier-requirements-under-drug-supply-
  chain-security-act-compliance-policy-guidance.
  24
     21 U.S. Code § 360eee.(14).
                                                    28
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 35 of 129 PageID: 1403




  Prescription Drug lowest saleable unit” it receives from a manufacturer must have the clearly

  indicated product identifier on the unit label.25 In addition, case labels, and partial case labels must

  list the lot number and expiration date.26 The Guidelines illustrate these requirements as reproduced

  below.

                     AmerisourceBergen Manufacturer Labeling Requirements27




  25
     AmerisourceBergen, AmerisourceBergen Manufacturer Packaging and Logistics Requirements
  Guide,     accessed      June    9,     2021     at     https://www.amerisourcebergen.com/-
  /media/assets/amerisourcebergen/manufacturer/manufacturer-logistics-guideline-final-
  v14.pdf?la=en&hash=5297B4C716DBBE9A956F31CD2B194BD165F97465, at p. 14.
  26
     AmerisourceBergen, AmerisourceBergen Manufacturer Packaging and Logistics Requirements
  Guide,    accessed     February    25,    2020    at    https://www.amerisourcebergen.com/-
  /media/assets/amerisourcebergen/manufacturer/manufacturer-logistics-guideline-final-
  v14.pdf?la=en&hash=5297B4C716DBBE9A956F31CD2B194BD165F97465, at pp. 15-16.
  27
     AmerisourceBergen, AmerisourceBergen Manufacturer Packaging and Logistics Requirements
  Guide,     accessed      June    9,     2021     at     https://www.amerisourcebergen.com/-
  /media/assets/amerisourcebergen/manufacturer/manufacturer-logistics-guideline-final-
  v14.pdf?la=en&hash=5297B4C716DBBE9A956F31CD2B194BD165F97465, at pp. 14, 15, 16.
                                               29
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 36 of 129 PageID: 1404




     D. Manufacturer Defendants’ MCDs Are Identifiable by NDC Information
         106.     The Manufacturer Defendants’ MCDs were no exception to the requirements of the

  federal regulations requiring the products to bear a unique NDC Code.

         107.     Indeed, Manufacturer Defendants initiated their unprecedented consumer level

  recall of their MCDs, they did so by identifying them by NDC code.

         108.     The information kept and maintained by all participants in the supply chain was so

  accurate that wholesalers and Retail Pharmacy Defendants were able to communicate with their

  customers about which recalled MCDs were in their customers’ possessions and should be returned

  and recalled.

     E. The Generic Drug Approval Framework

         109.     The Drug Price Competition and Patent Term Restoration Act of 1984 – known as

  the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).

         110.     The stated purpose of Hatch-Waxman is to strike a balance between rewarding

  genuine innovation and drug discovery by affording longer periods of brand drug marketing

  exclusivity while at the same time encouraging generic patent challenges and streamlining generic

  drug competition so that consumers gain the benefit of generic drugs at lower prices as quickly as

  possible.

         111.     Brand drug companies submitting a New Drug Application (“NDA”) must

  demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355 et
                                                  30
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 37 of 129 PageID: 1405




  seq.

         112.    By contrast, generic drug companies submit an ANDA. Rather than demonstrate

  clinical safety and efficacy, generic drug companies need only demonstrate bioequivalence to the

  brand or reference listed drug (“RLD”). Bioequivalence is the “absence of significant difference”

  in the pharmacokinetic profiles of two pharmaceutical products. 21 C.F.R. § 320.1(e).

                 1.      ANDA Applications Must Demonstrate Bioequivalence

         113.    The bioequivalence basis for ANDA approval is premised on the generally accepted

  proposition that equivalence of pharmacokinetic profiles of two drug products is evidence of

  therapeutic equivalence. In other words, if (1) the RLD is proven to be safe and effective for the

  approved indication through well-designed clinical studies accepted by the FDA, and (2) the generic

  company has shown that its ANDA product is bioequivalent to the RLD, then (3) the generic ANDA

  product must be safe and effective for the same approved indication as the RLD.

         114.    As part of its showing of bioequivalence under 21 C.F.R. § 314.50(d), the ANDA

  must also contain specific information establishing the drug’s stability, including:

                        a full description of the drug’s substance, including its physical and

                         chemical characteristics and stability; and

                        the specifications necessary to ensure the identity strength, quality and

                         purity of the drug substance and the bioavailability of the drug products

                         made from the substance, including, for example, tests, analytical

                         procedures, and acceptance criteria relating to stability.

         115.    Generic drug manufacturers have an ongoing federal duty of sameness in their

  products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the following things as

  relevant here: the active ingredient(s) are the same as the RLD, § 355(j)(2)(A)(ii); and, that the

  generic drug is “bioequivalent” to the RLD and “can be expected to have the same therapeutic

  effect,” id. at (A)(iv). A generic manufacturer (like a brand manufacturer) must also make “a full
                                                   31
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 38 of 129 PageID: 1406




  statement of the composition of such drug” to the FDA. Id. at (A)(vi); see also § 355(b)(1)(C).

          116.    A generic manufacturer must also submit information to show that the “labeling

  proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21 U.S.C. §

  355(j)(2)(A)(v).

                  2.      ANDA Applications Must Provide                    Information    About    the
                          Manufacturing Plants and Processes

          117.    The ANDA application must also include information about the manufacturing

  facilities of the product, including the name and full address of the facilities, contact information

  for an agent of the facilities, and the function and responsibility of the facilities.

          118.    The ANDA application must include a description of the manufacturing process and

  facility and the manufacturing process flow chart showing that there are adequate controls to ensure

  the reliability of the process.

          119.    Furthermore, the ANDA application must contain information about the

  manufacturing facility’s validation process, which ensures that the manufacturing process produces

  a dosage that meets product specifications.

                  3.      ANDA Applications Must Comply with cGMPs

          120.    In addition, ANDA applications must include certain representations related to

  compliance with current Good Manufacturing Practices (“cGMPS”, discussed infra at Part I.G).

          121.    The ANDA application must contain cGMP certifications for both the ANDA

  applicant itself, and also the drug product manufacturer (if they are different entities).

                  4.      ANDA Approval is Contingent upon Continuing Compliance with
                          ANDA Representations of Sameness

          122.    Upon granting final approval for a generic drug, the FDA will typically state that the

  generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs as




                                                     32
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 39 of 129 PageID: 1407




  “A/B rated” to the RLD28 branded drug. Pharmacists, physicians, and patients can expect such

  generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

  expressly warrant by including same labeling as the RLD delivered to consumers in each

  prescription of its generic products. Further, by simply marketing generic drugs pursuant to the

  brand-name drug’s label under the generic name (e.g., metformin or metformin HCL), generic

  manufacturers impliedly warrant that the generic drug is therapeutically equivalent to the brand-

  name drug.

          123.   If a generic drug manufacturer ceases to manufacture a drug that meets all terms of

  its ANDA approval, or in other words, when the drug is not the same as its corresponding brand-

  name drug, then the manufacturer has created an entirely new and unapproved drug.

          124.   If a generic drug manufacturer ceases to manufacture a drug that meets all terms of

  its ANDA approval, or in other words, when the drug is not the same as its corresponding brand-

  name drug, the generic manufacturer may no longer rely on the brand-name drug’s labeling.

          125.   According to the FDA, there are in excess of fifty (50) approved ANDAs for

  Metformin Hydrochloride (the generic versions of the RLDs Glucophage and Glucophage XR).

       F. Approval of ANDAs Related to Metformin Hydrochloride

          126.   Metformin Hydrochloride is an oral antihyperglycemic drug used as a first-line

  therapy in the treatment and management of type 2 diabetes. It is often referred to as the “gold

  standard” of diabetes management because it is well-tolerated and cost-effective.

          127.   Metformin was first discovered in 1922, and first marketed in the United States in



  28
     The FDA’s Drug Glossary defines an RLD as follows: “A Reference Listed Drug (RLD) is an
  approved drug product to which new generic versions are compared to show that they are
  bioequivalent. A drug company seeking approval to market a generic equivalent must refer to the
  Reference Listed Drug in its Abbreviated New Drug Application (ANDA). By designating a single
  reference listed drug as the standard to which all generic versions must be shown to be
  bioequivalent, FDA hopes to avoid possible significant variations among generic drugs and their
  brand name counterpart.”
                                                33
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 40 of 129 PageID: 1408




  1995. Metformin is regarded as so critical to diabetes management that it is listed by the WHO on

  the WHO’s List of Essential Medicines.

         128.    In 2016, Metformin was the fourth-most prescribed medicine in the United States,

  with more than 81 million prescriptions dispensed.

         129.    The RLDs for Metformin Hydrochloride are Glucophage and Glucophage XR.

         130.    Glucophage and Glucophage XR were first approved by the FDA in 1995 and 2000,

  respectively, and marketed by EMD Serono Inc. EMD Serono was later acquired by Merck KGaA

  around 2006 and branded as Merck Serono with a focus on biopharmaceuticals.

         131.    Generic approvals of Metformin Hydrochloride began occurring in the early 2000s

  after the expiration of Glucophage’s exclusivity period.

         132.    Glucophage and Glucophage XR’s FDA-approved labels specify the active and

  inactive ingredients. NDMA nor any other nitrsosamine is listed among the FDA-approved

  ingredients nor are any of these contaminants FDA-approved ingredients of any generic metformin-

  containing product approved pursuant to an ANDA.

         133.    Almost immediately after FDA approval of Glucophage and Glucophage XR,

  generic companies began filing ANDAs to secure approval to market generic Metformin

  Hydrochloride products. The first generic Metformin Hydrochloride products secured approval in

  early 2002.

     G. Drugs Must Be Manufactured in Compliance with Good Manufacturing Practices

         134.    Under federal law, pharmaceutical drugs must be manufactured in accordance with

  “current Good Manufacturing Practices” (“cGMPs”) to ensure they meet safety, quality, purity,

  identity, and strength standards. See 21 U.S.C. § 351(a)(2)(B).

         135.    21 C.F.R. § 210.1(a) states that the cGMPs establish “minimum current good

  manufacturing practice for methods to be used in, and the facilities or controls to be used for, the

  manufacture, processing, packing, or holding of a drug to assure that such drug meets the
                                                  34
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 41 of 129 PageID: 1409




  requirements of the act as to safety, and has the identity and strength and meets the quality and

  purity characteristics that it purports or is represented to possess.” In other words, entities at all

  phases of the design, manufacture, and distribution chain are bound by these requirements.

         136.    The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These

  detailed regulations set forth minimum standards for: organization and personnel (Subpart B);

  buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug

  product containers and closures (Subpart E); production and process controls (Subpart F);

  packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory controls

  (Subpart I); records and reports (Subpart J); and returned and salvaged drug products (Subpart K).

  The FDA has worldwide jurisdiction to enforce these regulations if the facility is making drugs

  intended to be distributed in the United States.

         137.    Under federal law, cGMPs include “the implementation of oversight and controls

  over the manufacture of drugs to ensure quality, including managing the risk of and establishing

  the safety of raw materials, materials used in the manufacturing of drugs, and finished drug

  products.” 21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract

  out prescription drug manufacturing without sufficiently ensuring the continuing quality of the

  subcontractors’ operations.

         138.    FDA regulations require a “quality control unit” to independently test drug product

  manufactured by another company on contract:

                 There shall be a quality control unit that shall have the responsibility
                 and authority to approve or reject all components, drug product
                 containers, closures, in-process materials, packaging material,
                 labeling, and drug products, and the authority to review production
                 records to assure that no errors have occurred or, if errors have
                 occurred, that they have been fully investigated. The quality control
                 unit shall be responsible for approving or rejecting drug products
                 manufactured, processed, packed, or held under contract by another
                 company. 21 C.F.R. § 211.22(a).



                                                     35
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 42 of 129 PageID: 1410




            139.   Indeed, FDA regulations require a drug manufacturer to have “written procedures

  for production and process control designed to assure that the drug products have the identity,

  strength, quality, and purity they purport or are represented to possess.” 21 C.F.R. § 211.100.

            140.   A drug manufacturer’s “[l]aboratory controls shall include the establishment of

  scientifically sound and appropriate specifications, standards, sampling plans, and test procedures

  designed to assure that components, drug product containers, closures, in-process materials,

  labeling, and drug products conform to appropriate standards of identity, strength, quality, and

  purity.” 21 C.F.R. § 211.160.

            141.   “Laboratory records shall include complete data derived from all tests necessary to

  assure compliance with established specifications and standards, including examinations and

  assays” and a “statement of the results of tests and how the results compare with established

  standards of identity, strength, quality, and purity for the component, drug product container,

  closure, in-process material, or drug product tested.” 21 C.F.R. § 211.194.

        H. Adulterated or Misbranded Drugs Are Illegal to Sell

            142.   Any drug not manufactured in accordance with cGMPs is deemed “adulterated

  and/or misbranded” or “misbranded” and may not be distributed or sold in the United States. See

  21 U.S.C. §§ 331(a), 351(a)(2)(B). States have enacted laws adopting or mirroring these federal

  standards.

            143.   Among the ways a drug may be adulterated and/or misbranded are:

                   a.     “if it has been prepared, packed, or held under unsanitary conditions whereby

                          it may have been contaminated with filth, or whereby it may have been

                          rendered injurious to health”29 ;




  29
       21 U.S.C. § 351(a)(2)(A).
                                                    36
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 43 of 129 PageID: 1411




                 b.     “if … the methods used in, or the facilities or controls used for, its

                        manufacture, processing, packing, or holding do not conform to or are not

                        operated or administered in conformity with current good manufacturing

                        practice to assure that such drug meets the requirements … as to safety and

                        has the identity and strength, and meets the quality and purity characteristics,

                        which it purports or is represented to possess”30;

                 c.     “If it purports to be or is represented as a drug the name of which is

                        recognized in an official compendium, and … its quality or purity falls

                        below, the standard set forth in such compendium”31; and/or

                 d.     “If … any substance has been (1) mixed or packed therewith so as to reduce

                        its quality or strength or (2) substituted wholly or in part therefor.”32

         144.    A drug is misbranded:

                 a.     “If its labeling is false or misleading in any particular”33;

                 b.     “If any word, statement, or other information required … to appear on

                        the label or labeling is not prominently placed thereon…in such terms as to

                        render it likely to be read and understood by the ordinary individual under

                        customary conditions of purchase and use”34;

                 c.     If the labeling does not contain, among other things, “the proportion of each

                        active ingredient”35;

                 d.     “Unless its labeling bears (1) adequate directions for use; and (2) such

                        adequate warnings … against unsafe dosage or methods or duration of


  30
     21 U.S.C. § 351(a)(2)(B).
  31
     21 U.S.C. § 351(b).
  32
     21 U.S.C. § 351(d).
  33
     21 U.S.C. § 352(a)(1).
  34
     21 U.S.C. § 352(c).
  35
     21 U.S.C. § 352(e)(1)(A)(ii)
                                                   37
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 44 of 129 PageID: 1412




                          administration or application, in such manner and form, as are necessary for

                          the protection of users”36;

                   e.     “If it purports to be a drug the name of which is recognized in an official

                          compendium, unless it is packaged and labeled as prescribed therein”37

                   f.     “if it is an imitation of another drug”38;

                   g.     “if it is offered for sale under the name of another drug”39;

                   h.     “If it is dangerous to health when used in the dosage or manner, or with the

                          frequency or duration prescribed, recommended, or suggested in

                          the labeling thereof”40;

                   i.     If the drug is advertised incorrectly in any manner41; and/or

                   j.     If the drug’s “packaging or labeling is in violation of an applicable

                          regulation.”42

         145.      The manufacture and sale of any adulterated or misbranded drug is prohibited under

  federal law.43

         146.      The introduction into commerce of any adulterated or misbranded drug is also

  prohibited.44

         147.      Similarly, the receipt in interstate commerce of any adulterated or misbranded or

  misbranded drug is also unlawful.45

         148.      As articulated in this Master Complaint, Defendants’ unapproved MCD drugs were


  36
     21 U.S.C. § 352(f).
  37
     21 U.S.C. § 352(g).
  38
     21 U.S.C. § 352(i)(2).
  39
     21 U.S.C. § 352(i)(3).
  40
     21 U.S.C. § 352(j).
  41
     21 U.S.C. § 352(n).
  42
     21 U.S.C. § 352(p).
  43
     21 U.S.C. § 331(g).
  44
     21 U.S.C. § 331(a).
  45
     21 U.S.C. § 331(c).
                                                     38
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 45 of 129 PageID: 1413




  adulterated and/or misbranded in violation of all of the above-cited reasons.

           149.   Plaintiffs reference federal law in this Master Complaint not in any attempt to

  enforce it, but to demonstrate that their state-law tort claims do not impose any additional

  obligations on Defendants, beyond what is already required of them under federal law.

   II.     The Drugs Purchased by Plaintiffs Were Not Metformin, But Adulterated and
           Misbranded Drugs, Not of the Same Quality
           150.   The FDA’s website provides the definition for a drug:

                  The Federal Food Drug and Cosmetic Act (FD&C Act) and FDA
                  regulations define the term drug, in part, by reference to its intended
                  use, as “articles intended for use in the diagnosis, cure, mitigation,
                  treatment, or prevention of disease” and “articles (other than food)
                  intended to affect the structure or any function of the body of man or
                  other animals.” Therefore, almost any ingested or topical or
                  injectable product that, through its label or labeling (including
                  internet websites, promotional pamphlets, and other marketing
                  material), is claimed to be beneficial for such uses will be regulated
                  by FDA as a drug. The definition also includes components of drugs,
                  such as active pharmaceutical ingredients.46

           151.   21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as “any component

  that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure,

  mitigation, treatment, or prevention of disease, or to affect the structure or any function of the body

  of man or other animals. The term includes those components that may undergo chemical change

  in the manufacture of the drug product and be present in the drug product in a modified form

  intended to furnish the specified activity or effect.”47

           152.   Accordingly, the FDA requires the submission of a New Drug Application by

  manufacturers whenever a new active ingredient is added to a drug, as the drug has become a new

  and differing drug from those previously approved by the FDA. Absent such an application,

  followed by a review and approval by the FDA, the new drug remains a distinct, unapproved




  46
       https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/ucm511482.htm#drug.
  47
       https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=210.3.
                                                    39
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 46 of 129 PageID: 1414




  product.48

            153.   This new and unapproved drug with additional active ingredients (such as

  nitrosamines in the subject MCDs) cannot have the same label as the brand-name drug, as the two

  products are no longer the same.

            154.   At the very least and alternatively, drugs with differing and dangerous ingredients

  than brand-name counterparts are adulterated or misbranded under federal law, and the sale or

  introduction into commerce of adulterated or misbranded drugs is illegal.49

            155.   Here, NDMA and other nitrosamines resulted from the deficient manufacturing

  process of the generic MCDs, rendering the MCDs different than the relied upon RLD.50

  Importantly, NDMA can cause cancer by triggering genetic mutations in humans. This mutation

  affects the structure of the human body, and thus, NDMA is, by definition, an active ingredient in

  a drug.

            156.   Because the MCDs ingested by Plaintiffs were never approved or even reviewed by

  the FDA, the FDA never conducted an assessment of safety or effectiveness for these drugs.

            157.   The presence of additional active ingredients (NDMA), and potentially other

  deviations from Defendants’ ANDA approvals rendered Defendants’ MCDs of a lesser quality than

  FDA-approved generic MCDs or their RLDs.

            158.   Plaintiffs reference federal law in this Master Complaint not in any attempt to

  enforce it, but to demonstrate that their state-law tort claims do not impose any additional

  obligations on Defendants, beyond what is already required of them under federal law.



  48
     See 21 C.F.R. § 310.3(h).
  49
     See generally https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-guilty-
  and-agrees-pay-500-million-resolve-false (last accessed June 6, 2019).
  50
         Valisure     Citizen’s    Petition    on     Metformin,     https://www.valisure.com/wp-
  content/uploads/Valisure-FDA-Citizen-Petition-on-Metformin-v3.9.pdf, at 3 (“[T]he presence of
  NDMA in metformin products may be primarily due to contamination during manufacturing as
  opposed to a fundamental instability of the drug molecule.”).
                                                  40
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 47 of 129 PageID: 1415




  III.    Defendants Made False Statements in the Labeling of its MCDs
          159.    A manufacturer must give adequate directions for the use of a pharmaceutical drug

  so that a “layman can use a drug safely and for the purposes for which it is intended,”51 and conform

  to requirements governing the appearance of the label.52

          160.    “Labeling” encompasses all written, printed or graphic material accompanying the

  drug or device,53 and therefore broadly includes nearly every form of promotional activity,

  including not only “package inserts” but also advertising.

          161.    “Most, if not all, labeling is advertising. The term ‘labeling’ is defined in the FDCA

  as including all printed matter accompanying any article. Congress did not, and we cannot, exclude

  from the definition printed matter which constitutes advertising.”54

          162.    If a manufacturer labels a drug but omits ingredients, that renders the drug

  misbranded.55

          163.    Because Defendants did not disclose that their MCDs contained NDMA as an

  ingredient, the subject drugs were misbranded.

          164.    In addition, by referring to their drugs as “metformin” or “metformin HCL” or

  “metformin ER” Defendants were making false statements regarding their MCDs.

          165.    It is unlawful to introduce a misbranded drug into interstate commerce.56 Thus, the

  MCDs ingested by individual Plaintiffs were unlawfully distributed and sold.

   IV.    Defendants Represented MCDs were Manufactured in Compliance with Current
          Good Manufacturing Practices
         166.     Under federal law, cGMPs include “the implementation of oversight and controls

  over the manufacture of drugs to ensure quality, including managing the risk of and establishing


  51
     21 C.F.R. § 201.5.
  52
     21 C.F.R. § 801.15.
  53
     Id. 65 Fed. Reg. 14286 (March 16, 2000).
  54
     U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
  55
     21 C.F.R. § 201.6; 201.10.
  56
     21 U.S.C. § 331(a).
                                                  41
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 48 of 129 PageID: 1416




  the safety of raw materials, materials used in the manufacturing of drugs, and finished drug

  products.” 21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract

  out prescription drug manufacturing without sufficiently ensuring the continuing quality of the

  subcontractors’ operations.

       167.      FDA regulations require a “quality control unit” to independently test drug product

  manufactured by another company on contract:

                 There shall be a quality control unit that shall have the responsibility
                 and authority to approve or reject all components, drug product
                 containers, closures, in-process materials, packaging material,
                 labeling, and drug products, and the authority to review production
                 records to assure that no errors have occurred or, if errors have
                 occurred, that they have been fully investigated. The quality control
                 unit shall be responsible for approving or rejecting drug products
                 manufactured, processed, packed, or held under contract by another
                 company. 21 C.F.R. § 211.22(a).

         168.    Indeed, FDA regulations require a drug manufacturer to have “written procedures

  for production and process control designed to assure that the drug products have the identity,

  strength, quality, and purity they purport or are represented to possess.” 21 C.F.R. § 211.100.

         169.    A drug manufacturer’s “[l]aboratory controls shall include the establishment of

  scientifically sound and appropriate specifications, standards, sampling plans, and test procedures

  designed to assure that components, drug product containers, closures, in-process materials,

  labeling, and drug products conform to appropriate standards of identity, strength, quality, and

  purity.” 21 C.F.R. § 211.160.

         170.    “Laboratory records shall include complete data derived from all tests necessary to

  assure compliance with established specifications and standards, including examinations and

  assays” and a “statement of the results of tests and how the results compare with established

  standards of identity, strength, quality, and purity for the component, drug product container,

  closure, in-process material, or drug product tested.” 21 C.F.R. § 211.194.



                                                   42
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 49 of 129 PageID: 1417




   V.      Defendants Were Actively Violating cGMPs in Their Foreign Manufacturing
           Facilities
           171.   For some time, Defendants have known that generic drugs manufactured overseas,

  particularly in China and India, were found or suspected to be less safe and effective than their

  branded equivalents or domestically made generics because of grossly inadequate manufacturing

  processes, procedures and compliance with cGMPs.

           172.   Defendants’ foreign manufacturing operations at issue were no exception to these

  systemic quality failures.

        A. Actavis/Teva’s Inadequate Manufacturing Processes
           173.   Teva and its related subsidiaries and affiliates have been the subject of extensive

  FDA investigations revealing its seriously flawed and unreliable manufacturing practices and a

  history of recurring and ongoing cGMP violations.

           174.   On February 1, 2019 the FDA issued a Warning Letter (Case #567857) to Teva

  subsidiary and Actavis affiliate, Actavis Laboratories FL, Inc., based on its July 9 to 19, 2018

  inspection of a Davie, Florida facility.57 The Warning Letter summarizes “significant violations”

  of cGMP regulations for finished pharmaceuticals in violation of 21 C.F.R., Parts 210 and 211,

  including but not limited to, failing to establish an adequate control unit with the responsibility and

  authority to approve or reject all components, drug product containers, closures, in-process

  materials, packaging materials, labeling and drug products in violation of 21 C.F.R. § 211.22(a).

  More specifically, the FDA found that the Teva-affiliated facility lacked “an adequate ongoing

  program for monitoring process controls to ensure stable manufacturing operations and consistent

  drug quality.”58

           175.   In connection with its investigation, on July 19, 2018, the FDA issued a Form 483


  57
         FDA, Actavis Laboratories FL, Inc., (Feb. 1, 2019), available at:
  https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
  letters/actavis-laboratories-fl-inc-567857-02012019.
  58
     Id.
                                                  43
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 50 of 129 PageID: 1418




  detailing the grossly inadequate procedures and cGMP violations relating specifically to the

  manufacturing of MCDs, which included: not fully following responsibilities and procedures

  applicable to the quality control unit (e.g., failing to detect deficiencies in operations and failing to

  implement adequate corrective and preventative action to ensure its products are manufactured in

  accordance with cGMPs and meet specifications); failing to establish control procedures and

  monitor manufacturing processes “that may be responsible for causing variability in the

  characteristics of in-process material and the drug product”; and not cleaning equipment and

  utensils at appropriate intervals “to prevent malfunctions that would alter the safety, identity,

  strength, quality or purity of the drug product.”59

         176.     This was not Defendants’ first warning regarding the deficiencies in its MCD

  manufacturing. The FDA’s Warning Letter references similar cGMP observations found during

  previous FDA inspections in December 2013, January 2016 and November 2017, noting: “[t]hese

  repeated failures demonstrate that executive management oversight and control over the

  manufacture of drugs is inadequate.”60

         177.     In March 2014, Teva issued a Class II recall for 500mg metformin tablets because

  of cGMP deviations where laboratory testing was not following cGMP requirements.

         178.     In 2016, the FDA required post-market sampling and testing for certain drugs to

  compare “high risk solid oral generic products made by India and non-India firms,” including

  Teva’s metformin extended release tablets.61

         179.    A few years later, an FDA “For Cause” inspection of Teva affiliate from April 8 to

  16, 2019 was initiated to investigate APIs (active pharmaceutical ingredients) “that are implicated

  for potential contamination with carcinogenic and mutagenic impurities” and distributed in the


  59
     FDA Form 483, Actavis Laboratories FL, Inc., (July 19, 2018).
  60
     Id.
  61
     See FDA, Drug Quality: Postmarketing Sampling and Testing Results for Drugs (FY 2016),
  https://www.fda.gov/media/103635/download.
                                               44
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 51 of 129 PageID: 1419




  U.S.62 After the inspection, Teva was issued an FDA Form 483 for “[i]nadequate risk assessment

  by the quality unit” for failing to “evaluate all potential root causes for contamination of [] APIs”

  and failing to “follow the responsibilities and procedures applicable to quality control unit.”63

          180.    The FDA found Teva “did not thoroughly assess [key starting materials] KSMs for

  the potential contamination of genotoxic and suspected human carcinogenic . . . derivatives . . . and

  other . . . impurities,” despite knowingly receiving multiple KSMs for APIs from a manufacturer of

  KSMs with processes identified as having a “high risk of forming. . . impurities.”64 Even after

  detecting an impurity in February 2019, Teva failed to develop a formal process to assess KSMs

  for impurities. Teva did not take, test or consider any samples of KSMs, but chose to conduct a

  wholly inappropriate “theoretical evaluation” of KSMs to detect impurity pathways.

          181.    Teva also failed to re-assess its cleaning validation program of non-dedicated

  equipment. During its inspection, the FDA discovered unwrapped production equipment stored

  outside with “what appeared to be bird feces,” in a manner wholly inadequate to “prevent

  contamination or carry-over material that would alter the quality of the intermediate or API beyond

  . . . official or other established specifications.”65

          182.    Teva is responsible for developing its manufacturing processes, maintaining

  appropriate controls and standard operating procedures, and implementing suitable analytical

  methods to detect and prevent potential impurities like NDMA. Rather than protect against the

  possible formation of mutagenic impurities in its metformin manufacturing processes, Teva’s

  repeated violations of cGMPs and utter lack of disregard for quality control and assurance measures

  encouraged the proliferation of NDMA and did not provide the proper assurances that Teva’s

  MCDs met the requirements of the FDCSA nor had the identity and strength, and/or met the quality


  62
     FDA Establishment Inspection Report, Teva API India Pvt. Ltd., (April 8-16, 2019).
  63
     Id.
  64
     FDA Form 483, Teva API India Pvt. Ltd., (April 16, 2019).
  65
     Id.
                                                45
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 52 of 129 PageID: 1420




  and purity characteristics, which Teva’s MCDs purported to represent. As a result, Teva willfully

  and recklessly introduced contaminated, adulterated and/or misbranded metformin containing

  products into the U.S. market.

       B. Emcure/Granules/Heritage’s Inadequate Manufacturing Processes
            183.   The named Granules defendants above are wholly owned subsidiaries of Granules

  India Ltd, and have API manufacturing facilities in India.

            184.   Granules manufactures metformin API at these facilities for import to the U.S.

  market, and thus have quality assurance obligations with respect to Granules’ processes, APIs, and

  finished products as set forth above pursuant to federal law.

            185.   As demonstrated below, Emcure, Granules and Heritage have a truly abysmal

  history of deviations from the FDA’s cGMP standards, along with an embedded culture of disregard

  for U.S. law and regulations.

            186.   For starters, Heritage’s former CEO, Jeffrey A. Glazer, and one of its Senior Vice

  Presidents, Jason T. Malek, recently pleaded guilty to price-fixing generic drugs, and agreed to

  cooperate with federal prosecutors.

            187.   Emcure, Granules and Heritage’s cGMP track record is one of repeated failure.

            188.   Emcure has been inspected 12 times since 2009, the most recent inspection (in

  February 20, 2019), resulting in an August 2019 Warning Letter from the FDA, its most forceful

  rebuke.

            189.   In the Warning Letter, the FDA reprimanded Emcure for its failure to “adequately

  investigate” failures in sterility, and failed to investigate the root cause of bacterial growth in their

  drug products.66

            190.   At an inspection of Emcure’s API manufacturing facility two months earlier, in



  66
     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
  letters/emcure-pharmaceuticals-limited-576961-08022019 (last accessed June 30, 2020).
                                                46
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 53 of 129 PageID: 1421




  December of 2018, the FDA chided Emcure for a failure to “validate or verify all analytical

  methods” to be used for the “release of raw materials” for use in manufacturing.

         191.    After a September 10-12, 2012 inspection of Granules’ Qutbullapar Mandal, Ranga

  Reddy District-based facility, the FDA informed Granules that it was not testing API upon receipt

  for identification and quality assurance purposes. Instead, Granules was only conducting visual

  inspection of API, which does not meet Granules’ cGMP obligations.

         192.    In 2015, Heritage received an FDA 483 and a formal warning letter regarding

  Heritage’s failure to report adverse events.

         193.     On December 5-9, 2016, the FDA inspected Grandules’ API manufacturing facility

  in Visakhapatnam, Andhra Pradesh, India. Among other cGMP failures identified by the FDA, the

  FDA inspectors informed Granules of several quality-related issues related to the API plant where

  metformin API is manufactured.

         194.    First, Granules was not reviewing deviations and including such reports in their

  batch records. The FDA inspector identified at least 21 instances in which batches did not have a

  deviation remarks report attached or repeated numbering the same. Thus, batches of API were being

  released without full investigation into potential deviations.

         195.    This resulted in production master batch records being incomplete and, according to

  the FDA, missing information relating to deviations, additional operations, comments,

  observations, and sampling.

         196.    The FDA also found that Granules laboratory control records did not include

  complete data derived from tests to ensure compliance with those tests’ specifications and

  standards, including examinations and assays.

         197.    Moreover, the FDA found that Granules had made changes to its API manufacturing

  processes without justification in some instances.

         198.     After a series of inspections from January to February 2018 of Heritage’s East
                                                   47
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 54 of 129 PageID: 1422




  Brunswick, New Jersey facility, the FDA informed Heritage of several cGMP failures relating to

  quality assurance.

          199.   For starters, the FDA observed that Heritage’s laboratory controls lacked the

  establishment of scientifically sound and appropriate specifications and test procedures designed to

  assure that drug products conform to appropriate standards of identity, strength, quality and purity.

          200.   The FDA also found that Heritage had not established control procedures to monitor

  and validate the manufacturing processes that caused deviations and variability in drug product and

  in-process material.

          201.   In addition, the FDA found that Heritage was not documenting monitoring and

  control methods and data from Heritage’s process equipment. This prevented there being a

  “verifiable record of production for each lot of drug product” according to FDA inspectors.

          202.   Importantly, the FDA also found that Heritage’s electronic data was not adequately

  controlled to prevent alteration or deletion. The FDA stated that “quality unit procedures for control

  of records generated electronically are inadequate.”

          203.   Just a month later, in March 2018, FDA inspectors conducted an inspection of

  Granules’ Hyderabad, India-based finished dose manufacturing facilities.

          204.   The FDA found that Granules’ “API specifications lack[ed] adequate acceptance

  criteria.”

          205.   In July 2019, FDA inspectors visited Granules’ “drug substance” manufacturing

  facilities in Bonthapally Village Gummadidala Mandal, Sangareddy, Telangana, India. The FDA

  inspectors found that Granules did not investigate or resolve fully complaints related to drug

  substance quality, and cited an instance where a Granules customer reported failing assay and bulk

  density results for batches of Granules drug product. Granules closed out the complaint without

  investigating the cause of the failing assay and bulk density results.



                                                   48
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 55 of 129 PageID: 1423




     C. Amneal/AvKare’s Inadequate Manufacturing Processes
         206.     Amneal has API manufacturing facilities located in Matoda, Gujarat, India, and

  Piscataway, New Jersey, and Hauppauge, New York.

         207.     Amneal manufactures MCDs at these and/or other facilities for the U.S. market, and

  the Amneal Defendants thus have quality assurance obligations with respect to Amneal’s processes

  and finished products as set forth above pursuant to federal law.

         208.     Amneal’s problematic manufacturing practices were first noted by the FDA as early

  as 2003, when the FDA cited Amneal because “[t]he assay method of testing stability samples has

  not been shown to be stability-indicating in that the firm has not demonstrated peak purity for the

  active peak.”

         209.     This inspection would only be the first of such damning inspections conducted by

  the FDA from 2003 to present. In fact, Amneal’s facilities were inspected an astounding 94 times

  in this time period.

         210.     In November 2009, at Amneal’s Hauppauge, New York facilities, the FDA found

  quality assurance problems related to Amneal’s quality control unit, specifically concerning

  finished dose packaging.

         211.     During one of these most recent inspections in April 2018 of one of Amneal’s Indian

  manufacturing facilities, located in Matoda, Gujarat, India, Amneal was cited for not reviewing, or

  even requesting to review, raw data from testing outsourced by Amneal to third-party vendors.

         212.     Concomitantly to this inspection in India, the FDA also inspected Amneal’s

  Piscataway, N.J. manufacturing facility, and found that Amneal failed to appropriately maintain or

  create written records of investigations into unexplained discrepancies.

         213.     During a February 2019 inspection, Amneal’s Branchburg, N.J. manufacturing

  facility was cited for failure to thoroughly review unexplained discrepancies, and failures of batches

  to meet set specifications, as well as failure to test all materials provided by component suppliers

                                                   49
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 56 of 129 PageID: 1424




  to validate the information provided by the suppliers.

     D. Aurobindo’s Inadequate Manufacturing Processes
         214.    Aurobindo has API manufacturing facilities located in Hyderabad, Telangana, India.

         215.    Aurobindo manufactures MCDs for each Aurobindo Defendant at these facilities,

  and Aurobindo Defendants thus have quality assurance obligations with respect to Aurobindo’s

  processes and finished products as set forth above pursuant to federal law.

         216.    Aurobindo and its related subsidiaries and affiliates have been the subject of

  extensive FDA investigations revealing its seriously flawed and unreliable manufacturing practices

  and a history of recurring and ongoing cGMP violations.

         217.    Aurobindo has a history of deviations from the FDA’s cGMP standards.

         218.    After an inspection of a Hyderabad facility from June 27 to July 1, 2016, the FDA

  told Aurobindo that its “[i]investigations are inadequate.” The FDA explained that Aurobindo failed

  to initiate stability testing, and “[t]he deviation record contains field ‘Number of previous deviations

  in this product/system.’ This field requires previous deviations of the same product or deviation

  type to be reported, no previous deviations were reported in this field.” Moreover, “[t]his is a repeat

  observation from the 2014 inspection.”

         219.    Three months later, the FDA returned to Aurobindo’s Hyderabad facilities and found

  four noteworthy manufacturing problems. First, “[a]n [redacted] Field Alert was not submitted

  within three working days of receipt of information concerning significant chemical, physical, or

  other change or deterioration in a distributed drug product.” Second, “[l]aboratory controls do not

  include the establishment of scientifically sound and appropriate test procedures designed to assure

  that conform [sic] to appropriate standards of identity, strength, quality and purity.” Third, “[t]here

  are no written procedures for production and process controls designed to assure that the drug

  products have the identity, strength, quality, and purity they purport or are represented to possess.”



                                                    50
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 57 of 129 PageID: 1425




  Fourth, the “use of instruments and recording devices not meeting establishes specifications was

  observed.”

         220.    In October 2016, the FDA observed that Aurobindo’s nearby Borpatla facility had

  inadequately validated equipment cleaning procedures.

         221.    In April 2017, the FDA observed that the manufacturing equipment in Aurobindo’s

  Hyderabad facilities “is not always maintained to achieve its intended purposes.” “Laboratory

  controls do not include the establishment of scientifically sound and appropriate test procedures

  designed to assure that components and drug products conform to appropriate standards of identity,

  strength, quality and purity.” “Changes to written procedures are not drafted, reviewed and

  approved by the appropriate organizational unit.” “[C]orrective and preventative actions (CAPAs),

  identified and initiated because of out of specifications (OOS) laboratory investigations, do not

  correlate to the identified root cause. In certain cases, CAPAs are not initiated at all.” “Equipment

  used in the manufacture, processing, packing or holding of drug products is not of appropriate

  design to facilitate operations for its intended use.” “Appropriate controls are not exercised over

  computers or related systems to assure that changes in master production and control records or

  other records are instituted only by authorized personnel.” “Procedures designed to prevent

  microbiological contamination of drug products purporting to be sterile are not established.”

         222.    Four months later, the FDA reiterated that “[t]here are no written procedures for

  production and process controls designed to assure that the drug products have the identity, strength,

  quality, and purity they purport or are represented to possess.” Second, “[c]ontrol procedures are

  not established which validate the performance of those manufacturing processes that may be

  responsible for causing variability in the characteristics of in-process material and the drug

  product.”

         223.    In February 2018, the FDA made nine more disturbing observations at Aurobindo’s

  Hyderabad facilities. First, “[a]septic processing areas are deficient regarding systems for
                                                   51
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 58 of 129 PageID: 1426




  maintaining any equipment used to control the aseptic conditions.” Second, “[e]quipment and

  utensils are not cleaned, maintained and sanitized at appropriate intervals to prevent contamination

  that would alter the safety, identity, strength, quality or purity of the drug product.” Third,

  “[e]quipment used in the manufacture, processing, packing or holding of drug products is not of

  appropriate design to facilitate operations for its intended use.” Fourth, “[b]uildings used in

  manufacture, processing, packing or holding of drug products are not free of infestation by rodents,

  birds[,] insects, and other vermin.” Fifth, “[p]rocedures for the cleaning and maintenance of

  equipment are deficient regarding sufficient detail of the methods, equipment, and materials used

  in the cleaning and maintenance operation, and the methods of disassembly and reassembling

  equipment as necessary to assure proper cleaning and maintenance.” Sixth, “[e]mployees engaged

  in the manufacture, processing, packing and holding of a drug product lack the training required to

  perform their assigned functions.” Seventh, the “statistical quality control criteria fail to include

  appropriate acceptance levels and rejection levels.” Eighth, “[e]stablished laboratory control

  mechanisms are not followed and documented at the time of performance.” Lastly, “[a]ppropriate

  controls are not exercised over computers or related systems to assure that changes in master

  production and control records or other records are instituted only by authorized personnel.”

          224.   It is clear Aurobindo has made no efforts to correct any of these errors and continues

  to engage in grossly inadequate manufacturing processes. During an inspection in May 2019, an

  investigator made note of a panoply of serious issues which continue to call the integrity of the API

  manufacturing operations into question.

          225.   For example, in determining that the Medchal, Telangaga facility was not following

  quality control measures, and likewise did not have quality control procedures in place, the

  investigator observed “loose handwritten notebooks with what appears to be laboratory test data

  results.”

          226.   In addition, while Aurobindo claimed to have performed tests and quality control
                                                   52
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 59 of 129 PageID: 1427




  activities on API as a result of the FDA’s investigation into adulterated drug products, during the

  inspection, the investigator found that the API was not being adequately retained and/or

  appropriately identified, calling Aurobindo’s testing of this API into question. More troubling, the

  API sampled and analyzed by the investigator was to set to be shipped into the United States.

         227.    The investigator also found a slew of data integrity issues. The investigator observed

  “multiple sequences where interrupted sample injections were injected and showed that the sample

  did not run, shown on the chromatogram as ‘incomplete data.’” The testing systems also allowed

  certain employees to “verify incomplete data in raw data file.” The investigator found that the

  quality control reviewers attested to practices which “contradict actual review practices performed

  by reviewers.” Were these baseline data issues not enough, the investigator also noted that the

  facility did not retain adequate backup of the data, other than the assorted loose notebooks found

  lying around the facility.

         228.    The investigator also noted that on top of all of the gross processing and data

  integrity issues, even the building itself did not have the “suitable construction to facility cleaning,

  maintenance and proper operations.” The investigator noted that in a stability sample storage room,

  they observed a “PVC pipe connected to an air conditioner unit on one end, and placed in a blue

  plastic bucket on the other end with approximate 50% of the bucket filled with condensate water.”

  There were four similar setups in other critical rooms in the facility.

     E. Alkem/Ascend’s Inadequate Manufacturing Processes
         229.    Defendants Alkem and Ascend have manufacturing facilities in India and the United

  States, and have a repeat offender track record of cGMP violations.

         230.    In September 2016, the FDA inspected Alkem’s Daman, India-based manufacturing

  facilities and found a litany of cGMP violations related to quality assurance.

         231.    First, the FDA inspectors found that Alkem’s “[l]aboratory records do not include

  complete data derived from all tests, examinations and assay necessary to ensure compliance with

                                                    53
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 60 of 129 PageID: 1428




  established specifications and standards.” Specifically, the FDA found that the quality control unit

  did not report all test results from out-of-specification (“OOS”) investigations. The FDA also found

  that Alkem re-tested OOS results.

         232.    The FDA also found that Alkem was grossly deficient in ensuring the stability of its

  drug products. The FDA Alkem’s “[l]aboratory controls do not include the establishment of

  scientifically sound and appropriate specifications and sampling plans designed to assure that

  components, in-process materials and drug products conform to appropriate standards of identity,

  strength, quality and purity.”

         233.    In addition, the FDA found that Alkem often deviated written process and

  production control procedures in ways that were not justifiable.

         234.    Furthermore, the FDA found that Alkem violated its cGMP obligations because its

  distribution system was “deficient in that each lot of drug product cannot be readily determined to

  facilitate its recall if necessary.” Similarly, procedures describing the warehousing of drug products

  were not established or followed by Alkem.

         235.    And finally, to top it all off, the FDA found that Alkem’s quality control unit

  (required by FDA cGMP regulations) had not established an effective system for managing the

  quality of Alkem’s drug products, including even the most basic quality control unit functions of

  having written responsibilities and procedures for the unit.

         236.    In essence, the FDA found that Alkem’s quality control was non-existent.

         237.    In September 2017, the FDA inspected Alkem’s Solan, India-based manufacturing

  facilities and found similar gross cGMP deficiencies.

         238.    Specifically, the FDA remarked that there were “no written procedures for

  production and process controls designed to assure drug products the identity, strength, quality and

  purity they purport or are represented to possess.”

         239.    The FDA also found that the quality control unit had not established full audit trails
                                                   54
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 61 of 129 PageID: 1429




  for sampling drug products, which prevented “meaningful review of the [sampling] instrument

  history” (i.e., to detect the manipulation or deletion of sampling data).

          240.    The FDA again visited Alkem’s Daman, India-based manufacturing facilities in

  March 2018.

          241.    The FDA’s first written observation was: “There is no quality control unit.” In all

  caps and starred, the FDA inspectors wrote, “***THIS IS A REPEAT OBSERVATION***” and

  also noted discrepancies and abnormalities in Alkem’s sampling data and methods.

          242.    Among other observations of gross cGMP failures, the FDA found that Alkem’s

  employees “lack[ed] the training and experience required to perform their assigned functions.”

          243.    In May 2019, FDA inspectors visited Alkem’s Baddi, Himachal Pradesh, India

  manufacturing facilities. The observations are like those observed by FDA inspectors at Alkem’s

  other facilities.

          244.    The FDA found that Alkem’s quality control unit lacked the responsibility and

  authority to approve/reject all drug products. Specifically, the FDA found that Alkem had a

  “practice of sending quarantine drug products to their U.S. distribution company [Ascend]. A

  disposition decision is not made until after shipment … [which] takes [the drug products] outside

  the firm’s quality system direct control.”

          245.    The FDA found other quality control failures as well as failures to confirm the

  adequacy of in-process materials.

          246.    In February 2020, the FDA again visited Alkem’s Baddi, Himachal Pradesh, India

  manufacturing facilities.

          247.    Again, the FDA found cGMP failures including the failure to investigate the failure

  of a batch when it or its components did not meet specifications.




                                                    55
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 62 of 129 PageID: 1430




   VI.     Defendants’ Action Resulted in Adulterated and Misbranded MCDs Contaminated
           with NDMA
         A. The Nitrosamine Contaminant (“NDMA”)
           248.   N-nitrosodimethylamine, commonly known as NDMA, is an odorless, yellow

  liquid.67

           249.   According to the U.S. Environmental Protection Agency, “NDMA is a semivolatile

  chemical that forms in both industrial and natural processes.”68

           250.   NDMA can be unintentionally produced in and released from industrial sources

  through chemical reactions involving other chemicals called alkylamines.

           251.   The American Conference of Governmental Industrial Hygienists classifies NDMA

  as a confirmed animal carcinogen.69

           252.   The U.S. Department of Health and Human Services (“DHHS”) similarly states that

  NDMA is reasonably anticipated to be a human carcinogen.70 This classification is based upon

  DHHS’s findings that NDMA caused tumors in numerous species of experimental animals, at

  several different tissue sites, and by several routes of exposure, with tumors occurring primarily in

  the liver, respiratory tract, kidney, and blood vessels.71

           253.   According to the Agency for Toxic Substances and Disease Registry, “NDMA is

  very harmful to the liver of humans and animals. People who were intentionally poisoned on one

  or several occasions with unknown levels of NDMA in beverage or food died of severe liver

  damage accompanied by internal bleeding.”72


  67
     https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.
  68
      https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
  17_508.pdf.
  69
      https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
  17_508.pdf.
  70
      https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
  17_508.pdf.
  71
      https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
  17_508.pdf.
  72
     https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf, p. 2.
                                                  56
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 63 of 129 PageID: 1431




           254.   WHO and IARC classify NDMA as one of sixty-six agents that are “probably

  carcinogenic to humans” (Classification 2A).

           255.   Anecdotally, NDMA has also been used in intentional poisonings.73

       B. Formation of NDMA in Defendants’ Adulterated, Misbranded, and/or Unapproved
          MCDs
           256.   NDMA is considered a genotoxic compound, as it contains nitroso groups, which

  are gene-mutating groups.74

           257.   The pharmaceutical industry has been aware of the potential for the formation of

  nitrosamines in pharmaceutical drugs at least as far back as 2005, or earlier.75

       C. The Valisure Citizen Petition
           258.   Valisure is an online pharmacy licensed in thirty eight (38) states and also an

  analytical laboratory accredited by the International Organization for Standardization (“ISO”).

  Valisure is registered with the Drug Enforcement Administration (Pharmacy: FV7431137,

  Laboratory: RV0484814) and FDA (FEI #: 3012063246). Valisure has also maintained voluntary

  registration status with the FDA.

           259.   Valisure states that “its mission is to help ensure the safety, quality and consistency

  of medications and supplements in the market.”

           260.   On or about March 2, 2020, Valisure submitted a Citizen Petition (“the CP”) to the

  FDA regarding its findings of high levels of contamination of various generic metformin products

  with an IARC- and EPA-listed probable human carcinogen known as NDMA.

           261.   Valisure’s CP states that “the presence of NDMA in metformin products may be

  primarily due to contamination during manufacturing as opposed to a fundamental instability of the


  73
       See Quartz, A   COMMON BLOOD-PRESSURE MEDICINE IS BEING RECALLED BECAUSE OF A TOXIC
  INGREDIENT,          https://qz.com/1330936/the-fda-is-recalling-a-common-blood-pressure-drug-
  because-it-was-mixed-with-ndma/ (last accessed June 5, 2019).
  74
       https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-
  them-0001.
  75
     http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.
                                                 57
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 64 of 129 PageID: 1432




  drug molecule[.]”

           262.    Although the FDA has consistently stated that no levels of NDMA should be present

  in prescription drugs, it has set an interim safety limit of 96 ng/day purely out of drug shortage fears

  if all such products were recalled. Yet the MCDs manufactured by Defendants and other

  manufacturers of MCDs were found to be at least 1.3 times than the FDA limit, and as high as

  almost seventeen times the daily acceptable limit.

  //

  //

                                                                                               Times Over
                         Dose                                  NDMA         Common           Acceptable Daily
         Company                  Type           Lot
                         (mg)                                (ng/tablet)   Tablets/Day    Intake Limit of NDMA

    ACI Healthcare              Metformin
                         500                  D105061         31 +/- 4           4                  1.3X
       USA, Inc.                   IR
    Actavis Pharma,             Metformin
                         500                  1376339M        182 +/- 2          4                  7.6X
          Inc.                     ER
    Actavis Pharma,             Metformin
                         750                  1354471A       320 +/- 25          2                  6.7X
          Inc.                     ER
        Amneal
                                Metformin
    Pharmaceuticals      750                 AM180770A       450 +/- 100         4                  9.4X
                                   ER
         LLC
        Amneal                                               395 +/- 53
                                Metformin    AM180770
    Pharmaceuticals      500                                  (623 +/-           4                 16.5X
                                   ER           A
         LLC                                                   28)*76
        Amneal
                                Metformin
   Pharmaceuticals of    500                 HD03319A        283 +/- 27          4                 11.8X
                                   ER
    New York LLC
        Amneal
                                Metformin
   Pharmaceuticals of    500                 HD02918A        282 +/- 67          4                 11.8X
                                   ER
    New York LLC
        Amneal
                                Metformin    AM180405
   Pharmaceuticals of    850                                 235 +/- 17          2                  4.9X
                                   IR           A
    New York LLC
                                Metformin
        Apotex Corp.     500                  NE5801          90 +/- 3           4                  3.8X
                                   ER
        Ascend                  Metformin
   Laboratories, LLC
                         1000
                                   IR
                                             4200061B        529 +/- 107         2                 11.0X
   Aurobindo Pharma             Metformin    MTSA190
                         500                                  30 +/- 7           4                  1.3X
       Limited                     IR         16-B



  76
       The asterisk (*) denotes data generated by Emery Pharma from the same batch.
                                                    58
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 65 of 129 PageID: 1433




                                                                                             Times Over
                         Dose                                NDMA         Common           Acceptable Daily
         Company                  Type          Lot
                         (mg)                              (ng/tablet)   Tablets/Day    Intake Limit of NDMA

       Granules
                                Metformin
    Pharmaceuticals      500                4910134A         41 +/- 5          4                 1.7X
                                   ER
          Inc.
        Heritage
                                Metformin
    Pharmaceuticals      850
                                   IR
                                            4510157A       254 +/- 12          2                 5.3X
          Inc.
        Heritage
                                Metformin
    Pharmaceuticals      500
                                   IR
                                            4500753A       206 +/- 20          4                 8.6X
          Inc.
         Lupin
                                Metformin
    Pharmaceuticals,     500                 G901203       122 +/- 11          4                 5.1X
                                   ER
          Inc.
       Time Cap                 Metformin
    Laboratories, Inc.
                         500
                                   ER
                                             XP9004         53 +/0 12          4                 2.2X


  VII.    Defendants Had Actual and/or Constructive Notice of NDMA Contamination of their
          Adulterated, Misbranded, and/or Unapproved MCDs
          263.     The FDA has concluded that “NDMA [is a] probable human carcinogen[ ] and

  should not be present in drug products.” As alleged above, the MCDs manufactured by the API and

  Manufacturer defendants were found to contain dangerously high levels of nitrosamines, including

  NDMA, sometimes reaching levels many times higher than the FDA’s interim safety limits.

          264.     NDMA is not an FDA-approved ingredient for Glucophage or Glucophage XR, or

  their generic equivalents. Moreover, none of Defendants’ MCDs identify NDMA or other

  nitrosamines as an ingredient on the products’ labels or elsewhere. This is because these

  nitrosamines are probable human carcinogen active ingredients and are not approved to be included

  in metformin API. Their inclusion in Defendants’ MCDs renders the MCDs adulterated and

  misbranded compared to Defendants’ warranties and representations.

          265.     If Defendants had not routinely disregarded the FDA’s cGMPs, including those

  discussed throughout this Master Complaint and the FDA’s investigation reports and warning

  letters, and deliberately manipulated and ignored sampling data suggestive of impurities, or had

  fulfilled their quality assurance obligations, Defendants would have identified the presence of these

  nitrosamine contaminants almost immediately.
                                                   59
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 66 of 129 PageID: 1434




         266.     21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of in-

  process materials and drug products[.]” Subsection (c) states the following:

                  In-process materials shall be tested for identity, strength, quality, and
                  purity as appropriate, and approved or rejected by the quality control
                  unit, during the production process, e.g., at commencement or
                  completion of significant phases or after storage for long periods.

  21 C.F.R. § 211.110(c).

         267.     And as shown above, Defendants’ quality control units are and were responsible for

  approving or rejecting drug products manufactured, processed, packed, or held under contract by

  each API manufacturer.

         268.     Also, as shown above, the quality control units for all of the manufacturing

  defendants were grossly deficient in fulfilling their responsibilities.

         269.     If these sampling-related and quality-control-related cGMPs were properly observed

  by Defendants, the nitrosamine contamination in Defendants’ MCDs would have been discovered

  almost immediately, and Defendants were thus on (at minimum) constructive notice from the

  moment their MCDs became contaminated.

         270.     However, there are indications that Defendants had actual knowledge of their

  MCDs’ contamination with NDMA, and tried to conceal or destroy the evidence.

         271.     And yet, Defendants knowingly, recklessly, and/or negligently introduced

  adulterated and/or misbranded MCDs containing dangerous amounts of nitrosamines into the U.S.

  market. Defendants failed to recall their generic MCDs because they feared permanently ceding

  market share to competitors. And Defendants issued the “voluntary” recall of their MCDs, as

  described below, only after the FDA had threatened an involuntary recall.

     A. FDA Announces Voluntary Recall of Defendants’ Adulterated and/or Misbranded
        MCDs
         272.     On or about December 5, 2019, the FDA announced that NDMA had been found in

  certain MCDs.

                                                     60
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 67 of 129 PageID: 1435




          273.    On June 11, 2020, the FDA published the names of the MCD manufacturers who

  had initiated voluntary recalls, although the Valisure Citizen Petition had already named most or

  all such entities.

          274.    The recalls were initiated by Apotex Corp., Defendant Amneal, Time Cap

  Laboratories, Inc., Lupin Pharmaceuticals, Inc., and Defendants Teva and Actavis.

          275.    Since then, recalls have also been issued by Bayshore Pharmaceuticals, Riomet ER,

  Nostrum Laboratories, and Viona Pharmaceuticals.

          276.    The recall of Defendants’ MCDs is likely only the tip of the iceberg. Because of

  Defendants’ and non-parties’ ongoing fraud and deception, the full scope of Defendants’ and non-

  parties’ unlawful conduct is not yet known.

          277.    The recalled MCDs are worthless and were illegally distributed and sold to

  consumers and reimbursed by TPPs, causing economic loss to consumers and TPPs.

          278.    The recalls caused direct economic loss to consumers and TPPs. When the FDA

  announced the recalls of MCDs, consumers were notified (typically by their pharmacies among

  others) and were advised to obtain prescriptions for safe alternative drug to MCDs. Upon receipt

  of a prescription for a safe alternative drug, patients presented their prescriptions to be filled at a

  pharmacy and they and their TPPs paid for replacement drugs. Upon receipt of substitute drugs,

  patients stopped using Defendants’ inferior recalled MCDs, which were worthless and illegally sold

  to them. Consumers and TPPs thereby paid to replace the recalled MCDs with substitute drugs,

  effectively paying twice for drugs intended to treat the same medical conditions and for use over

  the same (or an overlapping) time period, when they should only have paid once.

 VIII.    Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers
          Regarding Their Generic MCDs
          279.    Each Defendant made and breached express and implied warranties and also made

  affirmative misrepresentations and omissions to consumers about their adulterated and/or


                                                    61
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 68 of 129 PageID: 1436




  misbranded MCDs.

       A. Warranties Common to All Manufacturer Defendants
          280.   The FDA maintains a list of “Approved Drug Products with Therapeutic

  Equivalence Evaluations” known as the Orange Book.77 The Orange Book is a public document;

  Defendants sought and received the inclusion of their MCD products in the Orange Book upon

  approval of their ANDAs. In securing FDA approval to market generic MCDs in the United States

  as an Orange Book-listed drug, Defendants needed to demonstrate that their generic MCDs were

  bioequivalent to their RLDs.

          281.   Therapeutic equivalence for generic substitution is a continuing obligation on the

  part of the manufacturer. For example, according to the FDA’s Orange Book, therapeutic

  equivalence depends in part on the manufacturer’s continued compliance with cGMPs.

          282.   Each Defendant’s MCD(s) is/are accompanied by an FDA-approved label. By

  presenting consumers with an FDA-approved MCD label, Defendants, as generic manufacturers,

  made representations and express or implied warranties to consumers and TPPs of the “sameness”

  of their products to the RLD, and that their products were consistent with the safety, quality, purity,

  identity, and strength characteristics reflected in the FDA-approved labels and/or were not

  adulterated and/or misbranded or misbranded.

          283.   By introducing their respective MCDs into the United States market as a therapeutic

  equivalent to their RLDs and with the FDA-approved label that is the same as that of the RLDs,

  Defendants represent and warrant to end-users and TPPs that their MCDs are in fact the same as

  and are therapeutically interchangeable with their RLDs. Much of the generic drugs supply chain,

  including the most critical components of that supply chain (end-user patients and reimbursing



  77
     FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (ORANGE
  BOOK)                        SHORT                        DESCRIPTION,                   at
  https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswiththerape
  uticequivalenceevaluationsorangebook/default.htm (last accessed June 5, 2019).
                                                62
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 69 of 129 PageID: 1437




  TPPs) rely on these representations and warranties.

         284.    In addition, each Defendant affirmatively misrepresented and warranted to

  consumers and TPPs through their websites, brochures, and other marketing or informational

  materials that their MCDs complied with cGMPs and did not contain (or were not likely to contain)

  any ingredients besides those identified on the products’ FDA-approved labels.

         285.    The presence of nitrosamines in Defendants’ MCDs: (1) renders Defendants’ MCDs

  non-bioequivalent (i.e., not the same) to their RLDs and thus non-therapeutically interchangeable

  with them, thus breaching Defendants’ express warranties of sameness; (2) was the result of gross

  deviations from cGMPs rendering Defendants’ MCDs non-therapeutically equivalent to their

  RLDs, thus breaching Defendants’ express warranties of sameness; and (3) results in Defendants’

  MCDs containing an ingredient that is not also contained in their RLDs, also breaching Defendants’

  express warranty of sameness (and express warranty that the products contained the ingredients

  listed on each Defendant’s FDA-approved label). Each Defendant willfully, recklessly, or

  negligently failed to ensure their MCDs’ labels and other advertising or marketing statements

  accurately conveyed information about their products.

         286.    The presence of nitrosamines in Defendants’ MCDs and Defendants’ serial and

  willful failures to comply with cGMPs and other shortcomings in Defendants’ generic drug

  manufacturing processes have resulted in Defendants’ MCDs being adulterated and/or misbranded

  compared to Defendants’ representations and warranties.

         287.    At all relevant times, Defendants have also impliedly warranted that their MCDs

  were merchantable and fit for their ordinary purposes.

         288.    Naturally, due to their status as probable human carcinogens as listed by both the

  IARC and the U.S. EPA, nitrosamines including NDMA are not FDA-approved ingredients in

  MCDs. The presence of NDMA and other similar nitrosamines or impurities in Defendants’ MCDs

  means that Defendants have violated implied warranties to Plaintiffs and Class Members. The
                                                 63
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 70 of 129 PageID: 1438




  presence of NDMA in Defendants’ MCDs makes Defendants’ MCDs non-merchantable and not fit

  for its ordinary purposes (i.e., as a therapeutically interchangeable generic version of their RLDs),

  breaching Defendants’ implied warranty of merchantability and/or fitness for ordinary purposes.

         289.    For these and other reasons, Defendants’ MCDs are therefore adulterated,

  misbranded, and/or unapproved, and it was illegal for Defendants to have introduced such MCDs

  in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B), 331(g).

         290.    Adulterated, misbranded, and/or unapproved MCDs contaminated with cancer-

  causing compounds are essentially worthless. No reasonable consumer (including Plaintiffs) would

  purchase (or reimburse for) these nitrosamine-laden MCDs. Nor could they, as an adulterated,

  misbranded, and/or unapproved MCDs cannot even be legally sold or purchased within the United

  States. At a minimum, adulterated, misbranded, and/or unapproved MCDs were worth less than

  their non-contaminated equivalents. Further, adulterated, misbranded, and/or unapproved MCDs

  do not possess the same safety and efficacy profiles as their branded equivalents. As such, the

  MCDs were not what they were supposed to be.

         291.    Moreover, every consumer (and every TPP’s insured) who purchased and ingested

  MCDs, including Plaintiffs (or Plaintiffs’ insureds), has been exposed to a non-bargained for

  carcinogenic agent with mutagenic properties that operates at the cellular and sub-cellular levels,

  and may give rise to future potential health consequences.

         292.    The recalls were meant to quickly remove unsafe products from the market. While

  the FDA advised patients to continue taking MCDs, it only did so because of the risks associated

  with untreated high blood pressure.

         293.    In response to the recall, pharmacies and health care providers throughout the United

  States contacted affected patients to advise them of the recall and to recommend that they contact

  their doctors to request a replacement or an alternative treatment option.

         294.    Because of the seriousness of the impurity—unsafe levels of a carcinogen— all or
                                                   64
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 71 of 129 PageID: 1439




  virtually all patients immediately stopped taking the tainted drug products after receiving notice of

  the recall. They were prescribed a safe alternative. MCDs had no use or value and were thus

  discarded.

       B. Actavis/Teva’s Warranties
          295.   Teva has a “Generics FAQs” on its website.78 In response to the question “Are

  generic drugs safe?” Teva states the following:

                 A generic drug is bioequivalent to the original innovative drug and
                 meets the same quality standards. The active ingredient, the content,
                 the dosage form and the usage of a generic drug are similar to those
                 of an innovative drug. Generic drugs are essentially the same as the
                 original drug, but are offered at a lower price.

          296.   In response to the question “How do you ensure generic drug safety, having tried it

  in only a limited number of patients?” Teva states the following:

                 The generic product's active pharmaceutical ingredient (API) is
                 identical to that of the innovative drug, its purity profile is similar and
                 it is found to be bioequivalent; therefore its safety and efficacy are
                 also comparable.

          297.   Similarly, under the webpage titled “Uncompromising Quality,” Teva states that it

  knows that its products affect patient health. Teva further states that it “guarantee[s] the quality of

  our products” with through Teva’s “impeccable adherence to … [cGMPs][.]”

          298.   Teva’s website states that “Our state-of-the-art manufacturing facilities feature the

  most advanced testing equipment to guarantee the quality of our products. Equipment is tested and

  certified, and every manufacturing process is validated. All supplier procedures are strictly

  supervised to ensure that only the highest grade materials are used in our products.”79

          299.   According to Teva, “[o]ur manufacturing network is continuously optimized so that




  78
     Teva, PRODUCTS, at http://www.tevapharm.com/our_products/generic_qa/ (last accessed June 5,
  2019).
  79
             Teva,        Company          PROFILE:         UNCOMPROMISING             QUALITY,
  https://www.tevapharm.com/about/profile/quality_assurance/ (last accessed June 5, 2019).
                                               65
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 72 of 129 PageID: 1440




  our customers can have full confidence in our supply chain. This is enabled by high-volume,

  technologically-advanced distribution facilities. These facilities allow us to deliver new products

  swiftly and reliably. We continually review our capabilities and capacity. This ensures that we can

  consistently deliver best-in-class products. Our customers know that their end-consumers are

  receiving high-quality healthcare and wellness pharmaceuticals.”80

         300.    In a May 16, 2018 catalog of “all Teva and Actavis products,” Teva, Actavis, Teva

  USA, Arrow, and Actavis Pharma all stated that their MCDs were “bioequivalent” to their RLDs.

         301.    Teva USA’s website states, “Teva’s commitment to quality is uncompromising and

  we manufacture according to the highest quality and compliance standards. This focus is evident at

  every stage of the development and production of our medicines. All of our manufacturing

  processes are validated and products are tested and certified, using state-of-the-art testing

  equipment throughout the manufacturing process designed to ensure adherence to the highest

  quality and compliance standards.”81

         302.    Teva USA’s Code of Conduct affirms, “To ensure we are in compliance and working

  in accordance with sound quality principles in our research laboratories, in our clinical trials, and

  in our manufacturing plants and distribution centers, we adhere to the systems and internal controls

  for ‘Good Operating Practices,’ or ‘GxP,’ including Good Laboratory Practices (GLP), Good

  Clinical Practices (GCP), Good Manufacturing Practices (GMP) Good Pharmacovigilance

  Practices (GVP) and Good Distribution Practices (GDP).”82

         303.    Teva USA maintains a Brand-to-Generic Medication Reference on its website.83



  80
     Id.
  81
      Teva USA, ABOUT TEVA: QUALITY YOU CAN TRUST, https://www.tevausa.com/About-
  Teva/article-pages/quality/ (last accessed June 5, 2019).
  82
     Teva USA, TEVA CODE OF CONDUCT, https://www.tevausa.com/About-Teva/article-pages/Code-
  of-Conduct/ (last accessed June 5, 2019).
  83
      Teva USA. PATIENTS: RESOURCES, https://www.tevagenerics.com/patients/resources/ (last
  accessed June 5, 2019).
                                                  66
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 73 of 129 PageID: 1441




  This Reference includes MCDs and their RLD equivalents, including specifically Metformin

  Hydrochloride ER tablets, and the brand equivalent Glumetza.

        C. The Emcure/Avet/Granules Warranties
            304.   The first sentence one reads after landing on Avet’s website is as follows:

                   Avet provides high quality generic medicines that help patients and
                   practitioners achieve affordable healthcare solutions. Our global
                   supply chain network is built around centers of manufacturing and
                   scientific excellence to provide you with the highest level of quality,
                   safety, value and service in generics.84

            305.   On its website under the “Generics Overview” section, Avet asserts that its

  “[g]eneric drugs contain the same active ingredients, in the very same strength, as brand-name

  drugs.”85

            306.   Avet continues by stating that “[g]eneric drugs are well accepted for substitution of

  brand-name drugs as they sell at a discount to the branded product's price and have been determined

  to be their equivalent in quality and efficacy. They must meet the same governmental and FDA

  quality and effectiveness standards as the brand.”

            307.   After this statement, Avet lists its Meformin Hydrochloride Tablets, USP, and

  references the brand version RLD Glucophage.

            308.   Part of Avet’s FDA approved labeling is a so-called patient information leaflet that

  is distributed with each prescription. The Avet leaflet includes the following question and answer:




  84
       http://avetpharma.com (last visited June 26, 2020).
  85
       http://avetpharma.com/products/ (last visited June 26, 2020).
                                                     67
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 74 of 129 PageID: 1442




         309.    Defendant Avet warrants that the above-listed items are the active and inactive

  ingredients, and fails to disclose that NDMA is an active ingredient in Avet’s MCDs.

         310.    Avet also has a “Patients”86 section of its website that includes the following

  warranties and representations about Avet’s quality generic medications:




         311.    Avet expressly warrants to patients that its MCDs are “as good as” the RLDs, and

  “safe” because Avet “follows … strict “Good Manufacturing Practices” rules.” But Avet was not

  and is not following federal cGMPs and is breaching express and implied warranties in this regard.

         312.    Emcure, which is Avet’s parent company, states that one of its “core values” is

  “quality & patient focus” while another is “integrity.”87

         313.    Emcure also touts its “world-class manufacturing infrastructure with several

  facilities located across India & USA.”88

         314.    Defendant Granules (which entered into a strategic alliance with Avet for

  metformin), lists metformin as one of its “core molecules” forming its “core business” and states

  that it holds a “leadership position” with regard to metformin.89 Granules touts its scaling

  efficiencies, stating that it has “inherent strength in efficient manufacturing of high-volum



  86
     http://avetpharma.com/faqs/ (last visited June 26, 2020).
  87
     https://www.emcure.com/aboutus (last visited June 27, 2020).
  88
     https://www.emcure.com (last visited June 27, 2020).
  89
     http://www.granulesindia.com/about-us.php (last visited June 27, 2020).
                                                   68
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 75 of 129 PageID: 1443




  pharmaceutical products” such as metformin.

          315.   Granules states on its website that its core values include “integrity” “quality” and

  being “customer centric,” which Granules defines as “focus[ing] our energies toward understanding

  and addressing customer expectations[.]”90

          316.   Granules lists Metformin HCl as one of its API formulations for which it has

  USFDA approval and a DMF on file,91 and lists Metformin IR and Metformin XR as among finished

  dosages it manufactures.92

          317.   Granules is also leaning heavily into the U.S. market, announcing that it “recently

  bought a facility in Chantilly, Virginia.”

       D. Amneal Defendants’ Warranties
          318.   Amneal asserts that it has a “reputation for quality” and has an entire section of its

  website under the name “Our Purpose & Commitments.”

          319.   Amneal states it “produce[s] quality generic, specialty and biosimilar medicines.”93

  Amneal proudly proclaims that its “quality culture is one of the core pillars of our success.” 94

          320.   Amneal also touts its success in “consistently meet[ing] or exceed[ing] quality,

  industry and global regulatory standards.”95

          321.   As part of their corporate “Purpose and Commitment,” Amneal sets “a high bar for

  our products, pipeline, operations and service—always going the extra mile to exceed expectations




  90
     http://www.granulesindia.com/about-us-vision-mission-values.php#vision-mission-values (last
  visited June 27, 2020).
  91
     http://www.granulesindia.com/pdf/API.pdf (last visited June 27, 2020).
  92
     http://www.granulesindia.com/pdf/Dosage.pdf (last visited June 27, 2020).
  93
     Amneal, Products: Our Portfolio, https://www.amneal.com/products/our-portfolio/ (last accessed
           June 17, 2020).
  94
     Amneal, Products: Quality, https://www.amneal.com/products/quality/ (last accessed June 17,
           2020).
  95
     Amneal, Products: Quality, https://www.amneal.com/products/quality/ (last accessed June 17,
           2020).
                                                 69
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 76 of 129 PageID: 1444




  and reliably execute in everything we do… because patients’ lives depend on it.” 96

          322.     Amneal’s SEC filings acknowledge manufacturers are “required to comply with

  cGMP standards at all times during the production and processing of pharmaceuticals, and the FDA

  may inspect the manufacturer’s sites at any time to ensure compliance.”97 Amneal further

  recognizes “its products must be made in a manner consistent with cGMP” in the United States and

  around the globe and maintains it is “committed to continuing to improve [its] quality control and

  manufacturing practices.”

       E. Aurobindo Defendants’ Warranties
          323.     Aurobindo’s website states that it is “Committed to Quality and Safety.”98

          324.     According to Aurobindo USA, “[a]s a truly integrated company, we assure

  continuity and quality from start to finish.”99 Aurobindo also “[s]eek[s] to attain the highest quality

  standards.”100

          325.     Aurolife states, “The Aurolife family consists of an experienced management team

  with expertise in manufacturing, R&D, Quality Assurance and Quality control, finance and

  regulatory affairs. Aurolife has 100,000 square feet state-of-the-art US FDA approved cGMP

  compliant manufacturing facility with an investment of over US $50 million.”101

       F. Alkem/Ascend Defendants’ Warranties
          326.     Alkem loftily describes its work as having the potential to “create marvels that can

  influence generations.” 102


  96
      Amneal, About: Our Purpose, https://www.amneal.com/about/our-purpose-commitments/ (last
           accessed June 17, 2020).
  97
     http://www.annualreports.com/HostedData/AnnualReports/PDF/NYSE_AMRX_2019.pdf
  98
     Aurobindo, HOMEPAGE, https://www.aurobindo.com/ (last visited June 5, 2019).
  99
         Aurobindo      USA,      AUROCONTROL,        https://www.aurobindousa.com/company/our-
  story/aurocontrol/ (last accessed June 5, 2019).
  100
       Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-story/ (last
  accessed June 5, 2019).
  101
       Aurolife, ABOUT AUROLIFE, http://aurolifepharma.com/aboutus.html (last accessed June 5,
  2019).
  102
      https://www.alkemlabs.com/about-us.php (last accessed June 30, 2020).
                                                   70
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 77 of 129 PageID: 1445




          327.    Alkem describes an “obsession” with maintaining a “culture of high quality”

  through all of its operations.103

          328.    As part of this “culture of high quality,” Alkem touts its “state-of-the-art facilities

  that employ cutting-edge manufacturing techniques for producing best-in-class products.” To this

  end, Alkem claims to have a management that “furnishes adequate resources to ensure quality

  deliverance” equipping every facility with “Quality Control Units that assure quality at each stage.”
  104



          329.    Alkem even goes on so far as to include demonstrative evidence of their commitment

  to quality, allowing consumers and TPPs to “tour”105 its “world class facilities, and see laboratory

  employees at work:




          330.    Alkem’s United States Operations, Ascend, describes itself as one of the “fastest

  growing companies in terms of generic drug sales.” 106

          331.    Ascend states that its “commitment to research” resulted in the filing of over 125

  ANDAs with the FDA, which has resulted in Ascend’s products being made available at “major




  103
      https://www.alkemlabs.com/manufacturing-facilities.php (last accessed June 30, 2020).
  104
      Id.
  105
      https://www.alkemlabs.com/facility-tour.php
  106
      https://www.alkemlabs.com/us.php
                                                 71
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 78 of 129 PageID: 1446




  pharmacy chains, distributors, and pharmaceutical retailers.” 107

         G. Warranties Common to All Retail Pharmacy Defendants
              332.   Retail pharmacies are where consumers purchase and fill prescriptions for

  pharmaceuticals. As a result, retail pharmacies and consumers have direct privity of contract. With

  each sale of prescription drugs, retail pharmacies impliedly warrant to consumers that the

  prescription drugs being sold to them are merchantable and/or fit for its ordinary uses.

              333.   By selling pharmaceutical prescription drugs in the stream of commerce, each retail

  pharmacy defendant warrants that the generic drugs for which they receive payments from are the

  same as existing brand-named drugs in active ingredient, dosage form, safety, strength, methods of

  administration, quality, and performance characteristics. More generally, retail pharmacy

  defendants warrant that prescription drugs they sell are of a standard quality.

              334.   On account of the existence of these strict liability implied warranties, most retail

  pharmacies secure indemnification from manufacturer defendants for breach of such warranties.

              335.   Further, each retail pharmacy defendant is obligated under the Drug Supply Chain

  Security Act to quarantine and investigate potentially illegitimate (including adulterated and/or

  misbranded) drugs.

         H. Wholesale Distributor Defendants’ Warranties
              336.   Each distributor defendant is obligated under the Drug Supply Chain Security Act

  to quarantine and investigate potentially illegitimate (including adulterated and/or misbranded)

  drugs.

   IX.        Fraudulent Concealment and Tolling
              337.   Plaintiffs’ and Class Members’ causes of action accrued on the date the FDA

  announced the recall of Defendants’ generic MCDs.

              338.   Alternatively, any statute of limitation or prescriptive period is equitably tolled on


  107
        Id.
                                                      72
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 79 of 129 PageID: 1447




  because of fraudulent concealment. Defendants each affirmatively concealed from Plaintiffs and

  other Class Members their unlawful conduct. Each Defendant affirmatively strove to avoid

  disclosing their knowledge of their and other Defendants’ cGMP violations with related to their

  MCDs, and of the fact that their MCDs were adulterated and/or misbranded and contaminated with

  nitrosamines, and were not the same as their RLDs.

         339.    For instance, no Defendant revealed to the public that their MCDs contained

  nitrosamines or was otherwise adulterated, misbranded, and/or unapproved, or non-therapeutically

  equivalent to their RLDs until the FDA’s recall announcement in June 2020. The FDA information

  that preceded the recall announcement is heavily redacted (including the names of the drugs

  affected by Defendants’ respective cGMP violations accounted above), and prior inspection reports

  or warnings were not fully available to the public, if at all.

         340.    To the contrary, each Defendant continued to represent and warrant that their generic

  MCDs were the same as and therapeutically interchangeable with their RLDs.

         341.    Because of this, Plaintiffs and other Class Members did not discover, nor could they

  have discovered through reasonable and ordinarily diligence, each Defendant’s deceptive,

  fraudulent, and unlawful conduct alleged herein. Defendants’ false and misleading explanations, or

  obfuscations, lulled Plaintiffs and Class Members into believing that the prices paid for their MCDs

  were appropriate for what they believed to be non-adulterated or misbranded drugs despite their

  exercise of reasonable and ordinary diligence.

         342.    As a result of each Defendant’s affirmative and other acts of concealment, any

  applicable statute of limitations affecting the rights of Plaintiffs and other Class Members has been

  tolled. Plaintiffs and/or other Class Members exercised reasonable diligence by among other things

  promptly investigating and bringing the allegations contained herein. Despite these or other efforts,

  Plaintiffs were unable to discover, and could not have discovered, the unlawful conduct alleged

  herein at the time it occurred or at an earlier time so as to enable this complaint to be filed sooner.
                                                     73
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 80 of 129 PageID: 1448




        A. New Revelations Continue to Unfold About Other Manufacturing Plants
           343.   The recall of Defendants’ MCDs is likely only the tip of the iceberg. Because of

  Defendants’ and non-parties’ ongoing fraud and deception, the full scope of Defendants’ and non-

  parties’ unlawful conduct is not yet known.

   X.      CLASS ACTION ALLEGATIONS
           344.   Plaintiffs seek to represent a Nationwide Class pursuant to Fed. R. Civ. P. 23(a),

  23(b)(2) and 23(b)(3) as defined below:

                  All individuals and entities in the United States and its territories and
                  possessions who paid any amount of money for a metformin-
                  containing drug (intended for personal or household use) that was
                  manufactured, distributed, or sold by any Defendant.

           345.   The Nationwide Class has two sub-classes:

                  All consumers in the United States and its territories and possessions
                  who paid any amount of money for a metformin-containing drug
                  (intended for personal or household use) that was manufactured,
                  distributed, or sold by any Defendant.

                  All TPPs in the United States and its territories and possessions that
                  paid any amount of money for a metformin-containing drug
                  (intended for personal or household use) that was manufactured,
                  distributed, or sold by any Active Pharmaceutical Ingredient,
                  Manufacturer, or Wholesaler Defendant.

           346.   Plaintiffs allege additional sub-classes for all individuals and TPPs in each State,

  territory, or possession – or combination(s) of States, territories, or possessions to the extent class

  members from these jurisdictions can be grouped together for purposes of class treatment – who,

  paid any amount of money out of pocket for a metformin-containing drug (intended for personal or

  household use) that was manufactured, distributed, or sold by any Defendant (collectively, the

  “Subclasses”). These include but are not limited to the following:

              a. Plaintiffs Brzozowski and Harris seek to represent a New Jersey sub-class and/or

                  subclass(es) of states with similar applicable laws to New Jersey.

              b. Plaintiff Mantalis seeks to represent a New York sub-class and/or subclass(es) of

                                                     74
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 81 of 129 PageID: 1449




                   states with similar applicable laws to New York.

              c. Plaintiff Wineinger seeks to represent an Indiana sub-class and/or subclass(es) of

                   states with similar applicable laws to Indiana.

              d. Plaintiffs Hann, Rahman, and Wohlmuth seek to represent a California sub-class

                   and/or sub-classes of states with similar applicable laws to California.

           347.    Collectively, the foregoing Nationwide Class and the Subclasses are referred to as

  the “Class.”

           348.    Excluded from the Class are: (a) any judge or magistrate presiding over this action,

  and members of their families; (b) Defendants and affiliated entities, and their employees, officers,

  directors, and agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all

  persons who properly execute and file a timely request for exclusion from any Court-approved

  class.

           349.    Plaintiffs reserve the right to narrow or expand the foregoing class definition, or to

  create or modify subclasses as the Court deems necessary.

           350.    Plaintiffs meet the prerequisites of Rule 23(a) to bring this action on behalf of the

  Class.

           351.    Numerosity: While the exact number of Class Members cannot be determined

  without discovery, they are believed to consist of potentially millions of metformin consumers

  nationwide. The Class Members are therefore so numerous that joinder of all members is

  impracticable.

           352.    Existence and predominance of common questions of law and fact: Common

  questions of law and fact exist as to all Class and Subclass Members and predominate over any

  questions affecting on individual Class and Subclass members. These common legal and factual

  questions include, but are not limited to, the following:



                                                    75
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 82 of 129 PageID: 1450




         a. Whether each Defendant made express or implied warranties of “sameness” to Plaintiffs

             and Class Members regarding their generic MCDs;

         b. Whether each Defendant’s MCDs were, in fact, the same as their RLDs consistent with

             such express or implied warranties;

         c. Whether each Defendant’s MCDs were contaminated with NDMA or similar

             contaminants;

         d. Whether each Defendant’s MCDs containing NDMA or similar contaminants were

             adulterated and/or misbranded;

         e. Whether Defendants violated cGMPs regarding the manufacture of their MCDs;

         f. Whether each Defendant falsely claimed that its MCDs were the same as their RLDs

             and thus therapeutically interchangeable;

         g. Whether each Defendant affirmatively misrepresented or omitted facts regarding its

             compliance with cGMPs;

         h. Whether Plaintiffs and other Class Members have been injured as a result of each

             Defendant’s unlawful conduct, and the amount of their damages;

         i. Whether a common damages model can calculate damages on a class-wide basis;

         j. When Plaintiffs’ and Class Members’ causes of action accrued; and

         k. Whether Defendants fraudulently concealed Plaintiffs’ and Class Members’ causes of

             action.

         353.    Typicality: Plaintiffs’ claims are typical of Class Members’ claims. Plaintiffs and

  Class Members all suffered the same type of economic harm. Plaintiffs have substantially the same

  interest in this matter as all other Class Members, and their claims arise out of the same set of facts

  and conduct as the claims of all other Class Members.

         354.    Adequacy of Representation: Plaintiffs are committed to pursuing this action and

  have retained competent counsel experienced in pharmaceutical litigation, consumer fraud
                                                    76
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 83 of 129 PageID: 1451




  litigation, class actions, and federal court litigation. Accordingly, Plaintiffs and their counsel will

  fairly and adequately protect the interests of Class Members. Plaintiffs’ claims are coincident with,

  and not antagonistic to, those of the other Class Members they seek to represent. Plaintiffs have no

  disabling conflicts with Class Members and will fairly and adequately represent the interests of

  Class Members.

            355.   The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that apply

  generally to Class Members so that preliminary and/or final injunctive relief and corresponding

  declaratory relief is appropriate respecting the Class as a whole.

            356.   Superiority: A class action is superior to all other available means for the fair and

  efficient adjudication of this controversy. Although many other Class Members have claims against

  Defendants, the likelihood that individual Class Members will prosecute separate actions is remote

  due to the time and expense necessary to conduct such litigation. Serial adjudication in numerous

  venues would not be efficient, timely or proper. Judicial resources would be unnecessarily depleted

  by resolution of individual claims. Joinder on an individual basis of thousands of claimants in one

  suit would be impractical or impossible. In addition, individualized rulings and judgments could

  result in inconsistent relief for similarly situated Plaintiffs. Plaintiffs’ counsel, highly experienced

  in pharmaceutical litigation, consumer fraud litigation, class actions, and federal court litigation,

  foresee little difficulty in the management of this case as a class action.

                                  FIRST COUNT
                         BREACH OF EXPRESS WARRANTIES
               (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                               AGAINST ALL DEFENDANTS)

            357.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            358.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.


                                                    77
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 84 of 129 PageID: 1452




         359.      Plaintiffs, and each member of the Class, formed a contract with Defendants at the

  time Plaintiffs and the other Class Members purchased the MCDs. The terms of the contract include

  the promises and affirmations of fact made by Defendants on the MCDs’ packaging and through

  marketing and advertising, including that the product would be bioequivalent to the name-brand

  medication, and would be of same “quality” and have the same safety and efficacy profile as the

  RLD. This labeling, marketing, and advertising constitute express warranties and became part of

  the basis of the bargain, and are part of the standardized contract between Plaintiffs and the

  members of the Class and Defendants.

         360.      Each Defendant expressly warranted that its MCDs were fit for its ordinary use as

  an FDA-approved generic pharmaceutical that is therapeutically equivalent to and interchangeable

  with their RLDs. In other words, Defendants expressly warranted that their products were the same

  as their RLDs.

         361.      Each Defendant sold MCDs that they expressly warranted were compliant with

  cGMP and not adulterated or misbranded.

         362.      Each Defendant’s MCDs did not conform to each Defendant’s express

  representations and warranties because the product was not manufactured in compliance with

  cGMP and was adulterated and misbranded.

         363.      At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat. §

  45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code § 2313;

  Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313; D.C. Code.

  § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat. § 490:2-313;

  Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-1-2-313; Kan.

  Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. § 2-313; Md.
                                                   78
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 85 of 129 PageID: 1453




  Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann. § 440.2313;

  Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-313; Mont.

  Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-A:2-313; N.J.

  Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313; N.C. Gen. Stat.

  Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla. Stat. tit. 12A §

  2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.

  Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313; Tenn. Code Ann. §

  47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-313; Va. Code § 8.2-

  313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code § 62A 2-313; Wis.

  Stat. Ann. § 402.313; and Wyo. Stat. § 34.1-2-313.

          364.   At the time that each Defendant marketed and sold its MCDs, they recognized the

  purposes for which the products would be used, and expressly warranted the products were the

  same as their RLDs, and cGMP compliant and not adulterated or misbranded. These affirmative

  representations became part of the basis of the bargain in every purchase by Plaintiffs and other

  Class Members including but not limited to express representations made in referring to their

  MCDs.

          365.   Each Defendant breached its express warranties with respect to its MCDs as they

  were not of merchantable quality, were not fit for their ordinary purpose, and did not comply with

  cGMP and was adulterated and misbranded.

          366.   Plaintiffs and each member of the Class would not have purchased the MCDs had

  they known these drugs were not the same as the RLD, did not contain the same ingredients, did

  not have the same safety and efficacy profile of the RLD, and contained NDMA.

          367.   As a direct and proximate result of each Defendant’s breach of implied warranty,

  Plaintiffs and other Class Members have been injured and suffered damages in the amount of the

  purchase price of their medications, the purchase price of any replacement medications, and any
                                                  79
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 86 of 129 PageID: 1454




  consequential damages resulting from the purchases, in that the MCDs they purchased were so

  inherently flawed, unfit, or unmerchantable as to have no market value.

                                 SECOND COUNT
                         BREACH OF EXPRESS WARRANTIES
            (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                      DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            368.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            369.   This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

  to assert this cause of action.

            370.   Each Defendant expressly warranted that its MCDs were fit for its ordinary use, i.e.,

  as an FDA-approved generic pharmaceutical that is therapeutically to and interchangeable with

  their RLDs. In other words, Defendants expressly warranted that their products were the same as

  their RLDs.

            371.   Each Defendant sold MCDs that they expressly warranted were compliant with

  cGMP and/or not adulterated and/or misbranded.

            372.   Each Defendant’s MCDs did not conform to each Defendant’s express

  representations and warranties because the product was not manufactured in compliance with

  cGMP and was adulterated and misbranded.

            373.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat. §

  45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code § 2313;

  Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313; D.C. Code.

  § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat. § 490:2-313;


                                                    80
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 87 of 129 PageID: 1455




  Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-1-2-313; Kan.

  Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. § 2-313; Md.

  Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann. § 440.2313;

  Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-313; Mont.

  Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-A:2-313; N.J.

  Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313; N.C. Gen. Stat.

  Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla. Stat. tit. 12A §

  2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.

  Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313; Tenn. Code Ann. §

  47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-313; Va. Code § 8.2-

  313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code § 62A 2-313; Wis.

  Stat. Ann. § 402.313; and Wyo. Stat. § 34.1-2-313.

          374.   At the time that each Defendant marketed and sold its MCDs, they recognized the

  purposes for which the products would be used, and expressly warranted the products were the

  same as their RLDs, and cGMP compliant and not adulterated or misbranded. These affirmative

  representations became part of the basis of the bargain in every purchase by Plaintiffs and other

  Class Members, including but not limited to express representations made in referring to their

  MCDs.

          375.   Each Defendant breached its express warranties with respect to its MCDs as they

  were not of merchantable quality, were not fit for its ordinary purpose, and did not comply with

  cGMP and were adulterated and misbranded.

          376.   As a direct and proximate result of each Defendant’s breach of implied warranty,

  Plaintiffs and other Class Members have been injured and suffered damages, in that Defendants’

  MCDs they purchased were so inherently flawed, unfit, or unmerchantable as to have significantly

  diminished or no intrinsic market value.
                                                  81
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 88 of 129 PageID: 1456




                                      THIRD COUNT
                   BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                   (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                   AGAINST ALL DEFENDANTS)

            377.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            378.    This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            379.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat. §

  45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code § 2314;

  Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314; D.C. Code.

  § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat. § 490:2-314;

  Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-2-314; Ky. Rev.

  Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann. § 2-314; Md.

  Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. § 440.2314; Minn.

  Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-314; Mont. Code

  Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-A:2-314; N.J. Stat.

  Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314; N.C. Gen. Stat. Ann.

  § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla. Stat. tit. 12A § 2-314;

  Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I. Gen.

  Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314; Tenn. Code Ann. § 47-2-

  314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-314; Va. Code § 8.2-314;

  Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code § 62A 2-314; Wis. Stat.

  Ann. § 402.314; and Wyo. Stat. § 34.1-2-314.


                                                    82
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 89 of 129 PageID: 1457




         380.    Each Defendant was a merchant within the meaning of the above statutes.

         381.    Each Defendant’s MCDs constituted “goods” or the equivalent within the meaning

  of the above statutes.

         382.    Each Defendant was obligated to provide Plaintiffs and other Class Members

  reasonably fit MCDs for the purpose for which the product was sold, and to conform to the standards

  of the trade in which Defendants are involved such that the product was of fit and merchantable

  quality.

         383.    Each Defendant knew or should have known that its MCDs were being

  manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

  to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

  impliedly warranted that their MCDs were of merchantable quality and fit for that purpose.

         384.    Each Defendant breached its implied warranty because each Defendant’s MCDs

  were not of merchantable quality, nor fit for the product’s ordinary purpose, and did not conform

  to the standards generally applicable to such goods.

         385.    Plaintiffs and other Class members purchased the MCDs in reliance upon

  Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

         386.    The MCDs were not altered by Plaintiffs or Class members.

         387.    As a direct and proximate result of each Defendant’s breach of implied warranty,

  Plaintiffs and other Class Members have been injured and suffered damages, in that Defendants’

  MCDs they purchased was so inherently flawed, unfit, or unmerchantable as to have significantly

  diminished or no intrinsic market value.

                                FOURTH COUNT
              BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

         388.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth


                                                  83
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 90 of 129 PageID: 1458




  herein.

            389.   This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

  to assert this cause of action.

            390.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat. §

  45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code § 2314;

  Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314; D.C. Code.

  § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat. § 490:2-314;

  Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-2-314; Ky. Rev.

  Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann. § 2-314; Md.

  Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. § 440.2314;

  Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-314; Mont.

  Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-A:2-314; N.J.

  Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314; N.C. Gen. Stat.

  Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla. Stat. tit. 12A §

  2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.

  Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314; Tenn. Code Ann. §

  47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-314; Va. Code § 8.2-

  314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code § 62A 2-314; Wis.

  Stat. Ann. § 402.314; and Wyo. Stat. § 34.1-2-314.

            391.   Each Defendant was a merchant within the meaning of the above statutes.

            392.   Each Defendant’s MCDs constituted “goods” or the equivalent within the meaning

  of the above statutes.
                                                   84
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 91 of 129 PageID: 1459




            393.   Each Defendant was obligated to provide Plaintiffs and other Class Members

  reasonably fit MCDs for the purpose for which the product was sold, and to conform to the standards

  of the trade in which Defendants are involved such that the product was of fit and merchantable

  quality.

            394.   Each Defendant knew or should have known that its MCDs were being

  manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

  to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

  impliedly warranted that same was of merchantable quality and fit for that purpose.

            395.   Each Defendant breached its implied warranty because each Defendant’s MCDs

  were not of merchantable quality, nor fit for the product’s ordinary purpose, and did not conform

  to the standards generally applicable to such goods.

            396.   As a direct and proximate result of each Defendant’s breach of implied warranty,

  Plaintiffs and other Class Members have been injured and suffered damages, in that Defendants’

  MCDs they purchased were so inherently flawed, unfit, or unmerchantable as to have significantly

  diminished or no intrinsic market value.

                                  FIFTH COUNT
                MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
               (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                               AGAINST ALL DEFENDANTS)

            397.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            398.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            399.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

  Warranty Act.

            400.   Plaintiffs and other Class Members are “consumers” within the meaning of the


                                                   85
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 92 of 129 PageID: 1460




  Magnuson-Moss Warranty Act.

            401.   Each Defendant expressly or impliedly warranted their MCDs as alleged in the First

  and Second Causes of Action.

            402.   Under 15 U.S.C. § 2310(d)(1), Plaintiffs and Other Class Members were “damaged

  by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

  this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

  damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to

  this section to recover money damages and for legal and equitable relief on behalf of itself and the

  Class Members.

            403.   No Defendant has acted on the opportunity to cure its failure with respected to its

  warranted MCDs.

            404.   Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

  Plaintiffs are entitled to receive an award of attorneys’ fees and expenses and pray for the same.


                                  SIXTH COUNT
                MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
            (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                      DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            405.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            406.   This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

  to assert this cause of action.

            407.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

  Warranty Act.

            408.   Plaintiffs and other Class Members are “consumers” within the meaning of the

  Magnuson-Moss Warranty Act.
                                                   86
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 93 of 129 PageID: 1461




            409.    Each Defendant expressly or impliedly warranted their MCDs as alleged in the First

  and Second Causes of Action.

            410.    Under 15 U.S.C. § 2310(d)(1), Plaintiffs and other Class Members were “damaged

  by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

  this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

  damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to

  this section to recover money damages and for legal and equitable relief on behalf of itself and the

  Class Members.

            411.    No Defendant has acted on the opportunity to cure its failure with respected to its

  warranted MCDs.

            412.    Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

  Plaintiffs are entitled to receive an award of attorneys’ fees and expenses and pray for the same.


                                     SEVENTH COUNT
                                         FRAUD
                   (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                   AGAINST ALL DEFENDANTS)

            413.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            414.    This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            415.    Defendants affirmatively misrepresented material facts including, inter alia, that

  their MCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs and/or

  were not adulterated and/or misbranded.

            416.    Defendants omitted material facts including, inter alia, that their MCDs were not

  therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were adulterated,

  misbranded, and/or unapproved.

                                                    87
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 94 of 129 PageID: 1462




         417.    Defendants’ actions had the effect of fraudulently inducing customers to pay in

  whole or in part for Defendants’ MCDs – products which Defendants knew or should have known

  were not therapeutically equivalent to their RLDs and/or did not comply with cGMPs and/or were

  adulterated and/or misbranded. Plaintiffs and other Class Members would not have purchased

  Defendants’ MCDs had they known the truth. Indeed, Plaintiffs and other Class Members could not

  have paid for Defendants’ MCDs had they known the truth because Defendants’ MCDs were

  illegally manufactured, illegally imported, illegally distributed, and illegally sold to Plaintiffs and

  Class Members based on Defendants’ fraudulent misrepresentations and omissions.

         418.    Defendants knew, or reasonably should have known, that their misrepresentations

  were materially false or misleading, or that the omission of material facts rendered such

  representations false or misleading.

         419.    Defendants also knew, or had reason to know, that their misrepresentations and

  omissions would induce Class members to pay for some or all of the cost of Defendants’ MCDs.

         420.    Defendants’ misrepresentations and omissions were material.

         421.    Defendants’ actively concealed their misrepresentations and omissions from the

  Class, government regulators, and the public.

         422.    To the extent applicable, Defendants intended their misrepresentations and

  omissions to induce Plaintiffs and other Class Members to pay for Defendants’ MCDs.

         423.    But for these misrepresentations and omissions, Plaintiffs and other Class Members

  would have not have paid for Defendants’ MCDs.

         424.    To the extent applicable, Plaintiffs and other Class Members were justified in relying

  on Defendants’ misrepresentations and omissions.             The same or substantively identical

  misrepresentations and omissions were communicated, to each Class member, including through

  product labeling and other statements by Defendants. No reasonable consumer would have paid

  what they did for Defendants’ MCDs but for Defendants’ unlawful conduct. To the extent
                                                    88
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 95 of 129 PageID: 1463




  applicable, reliance may be presumed in these circumstances.

            425.   Plaintiffs and other Class Members were damaged by reason of Defendants’

  misrepresentations and omissions alleged herein.


                                   EIGHTH COUNT
                                      FRAUD
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                       DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            426.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            427.   This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

  to assert this cause of action.

            428.   Defendants affirmatively misrepresented material facts including, inter alia, that

  their MCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs and/or

  were not adulterated and/or misbranded.

            429.   Defendants omitted material facts including, inter alia, that their MCDs were not

  therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were adulterated,

  misbranded, and/or unapproved.

            430.   Defendants’ actions had the effect of fraudulently inducing customers to pay in

  whole or in part for Defendants’ MCDs – product which Defendants knew or should have known

  was not therapeutically equivalent to their RLDs and did not comply with GMPs and were

  adulterated and misbranded. Plaintiffs and other Class Members would not have paid some or all

  of the amounts they paid for Defendants’ MCDs had they known the truth. Indeed, Plaintiffs and

  other Class Members could not have paid for Defendants’ MCDs had they known the truth because

  Defendants’ MCDs were illegally manufactured, illegally imported, illegally distributed, and

  illegally sold to Plaintiffs and Class Members based on Defendants’ fraudulent misrepresentations

                                                   89
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 96 of 129 PageID: 1464




  and omissions.

         431.      Defendants knew, or reasonably should have known, that their misrepresentations

  were materially false or misleading, or that the omission of material facts rendered such

  representations false or misleading.

         432.      Defendants also knew, or had reason to know, that their misrepresentations and

  omissions would induce Class members to pay for some or all of the cost of Defendants’ MCDs.

         433.      Defendants’ misrepresentations and omissions were material.

         434.      Defendants actively concealed their misrepresentations and omissions from the

  Class, government regulators, and the public.

         435.      To the extent applicable, Defendants intended their misrepresentations and

  omissions to induce Plaintiffs and other Class Members to pay for Defendants’ MCDs.

         436.      But for these misrepresentations and omissions, Plaintiffs and other Class Members

  would have not have paid for Defendants’ MCDs.

         437.      To the extent applicable, Plaintiffs and other Class Members were justified in relying

  on Defendants’ misrepresentations and omissions.             The same or substantively identical

  misrepresentations and omissions were communicated to each Class member, including through

  product labeling and other statements by Defendants. No reasonable consumer would have paid

  what they did for Defendants’ MCDs but for Defendants’ unlawful conduct. To the extent

  applicable, reliance may be presumed in these circumstances.

         438.      Plaintiffs and other Class Members were damaged by reason of Defendants’

  misrepresentations and omissions alleged herein.

                                NINTH COUNT
                  NEGLIGENT MISREPRESENTATION AND OMISSION
             (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                             AGAINST ALL DEFENDANTS)

         439.      Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth


                                                    90
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 97 of 129 PageID: 1465




  herein.

            440.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            441.   Each Defendant had or undertook a duty to accurately and truthfully represent to the

  quality, nature, and characteristics of its MCDs.

            442.   Each Defendant failed to exercise ordinary care in making representations (or in

  failing to disclose facts) concerning the quality, nature, and characteristics of its MCDs.

            443.   Each Defendant negligently misrepresented or omitted facts regarding the quality,

  nature, and characteristics of its MCDs.

            444.   Each Defendant’s statements were false at the time the misrepresentations were

  made (or at the time omissions were not made).

            445.   Each Defendant knew, or reasonably should have known, that its representations

  alleged herein were materially false or misleading, or that omission of material facts rendered such

  representations false or misleading. Each Defendant also knew, or had reason to know, that its

  misrepresentations and omissions would induce Class members to make purchases of each

  Defendant’s MCDs.

            446.   As a direct and proximate result of each Defendant’s acts and omissions described

  herein, Plaintiffs and other Class Members have suffered harm, and will continue to do so.

            447.   Each Defendant’s misrepresentations or omissions were material and a substantial

  factor in Plaintiffs’ and other Class Members’ paying for MCDs.

            448.   Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

  Class members to make purchases of MCDs, , or had reckless disregard for same.

            449.   But for these misrepresentations (or omissions), Plaintiffs and other Class Members

  would not have made purchases of Defendants’ MCDS.

            450.   Plaintiffs and other Class Members were justified in relying on Defendants’
                                                      91
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 98 of 129 PageID: 1466




  misrepresentations or omissions. The same or substantively identical misrepresentations were

  communicated, and/or the same or substantively identical omissions were not communicated, to

  each Class Member.

            451.   Plaintiffs and other Class Members were damaged by reason of each Defendant’s

  misrepresentations or omissions alleged herein.

                                  TENTH COUNT
                   NEGLIGENT MISREPRESENTATION AND OMISSION
            (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                      DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            452.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            453.   This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

  to assert this cause of action.

            454.   Each Defendant had or undertook a duty to accurately and truthfully represent to the

  quality, nature, and characteristics of its MCDs.

            455.   Each Defendant failed to exercise ordinary care in making representations (or in

  failing to disclose facts) concerning the quality, nature, and characteristics of its MCDs.

            456.   Each Defendant negligently misrepresented or omitted facts regarding the quality,

  nature, and characteristics of its MCDs.

            457.   Each Defendant’s statements were false at the time the misrepresentations were

  made (or at the time omissions were not made).

            458.   Each Defendant knew, or reasonably should have known, that its representations

  alleged herein were materially false or misleading, or that omission of material facts rendered such

  representations false or misleading. Each Defendant also knew, or had reason to know, that its

  misrepresentations and omissions would induce Class members to make purchases of each


                                                      92
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 99 of 129 PageID: 1467




  Defendant’s MCDs.

            459.   As a direct and proximate result of each Defendant’s acts and omissions described

  herein, Plaintiffs and other Class Members have suffered harm, and will continue to do so.

            460.   Each Defendant’s misrepresentations or omissions were material and a substantial

  factor in Plaintiffs’ and other Class Members’ paying for MCDs.

            461.   Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

  Class members to make purchases of MCDs, or had reckless disregard for whether they would do

  so.

            462.   But for these misrepresentations (or omissions), Plaintiffs and other Class Members

  would not have purchased Defendants’ MCDS.

            463.   Plaintiffs and other Class Members were justified in relying on Defendants’

  misrepresentations or omissions. The same or substantively identical misrepresentations were

  communicated, and/or the same or substantively identical omissions were not communicated, to

  each Class Member.

            464.   Plaintiffs and other Class Members were damaged by reason of each Defendant’s

  misrepresentations or omissions alleged herein.


                                 ELEVENTH COUNT
                  VIOLATION OF STATE CONSUMER PROTECTION LAWS
               (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

            465.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            466.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            467.   Each Defendant has violated the consumer protection statutes as follows:

                   a.     Defendants have engaged in unfair competition or unfair or deceptive acts or
                                                    93
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 100 of 129 PageID: 1468




                    practices in violation of Ala. Code § 8-19-1, et seq.;

              b.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Alaska Stat. § 45.50.471, et seq.;

              c.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

              d.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ark. Code § 4-88-101, et seq.;

              e.    Defendants have violated the California Unfair Competition Law by

                    engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                    Prof. Code § 17200, et seq.;

              f.    Defendants have violated the California Consumers Legal Remedies Act,

                    Cal. Civ. Code §§ 1750, et seq.;

              g.    Defendants have violated the California False Advertising Law, Cal. Bus. &

                    Prof. Code §§ 17500, et seq.

              h.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

              i.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

              j.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of 6 Del. Code § 2511, et seq.;

              k.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of D.C. Code § 28-3901, et seq.;

              l.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Fla. Stat. § 501.201, et seq.;

              m.    Defendants have engaged in unfair competition or unfair or deceptive acts or
                                               94
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 101 of 129 PageID: 1469




                    practices in violation of Ga. State 10-1-392, et seq.;

              n.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Haw. Rev. Stat. § 480, et seq.;

              o.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Idaho Code § 48-601, et seq.;

              p.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation 815 ILCS 505/1, et seq.;

              q.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

              r.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Iowa Code Ann. § 714H, et seq.;

              s.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Kan. Stat. § 50-623, et seq.;

              t.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

              u.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of La. Rev. Stat. § 51:1401, et seq.;

              v.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

                    engaged in unfair competition or unfair or deceptive acts or practices in

                    violation of Md. Com. Law Code § 13-101, et seq.;

              w.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

              x.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mich. Stat. § 445.901, et seq.;
                                              95
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 102 of 129 PageID: 1470




              y.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Minn. Stat. § 325F.67, et seq.;

              z.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

              aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

              bb.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mont. Code § 30-14-101, et seq.;

              cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

              dd.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

              ee.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

              ff.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

              gg.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

              hh.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

              ii.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

              jj.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

              kk.   Defendants have engaged in unfair competition or unfair or deceptive acts or
                                               96
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 103 of 129 PageID: 1471




                    practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

              ll.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

              mm.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

              nn.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Or. Rev. Stat. § 646.605, et seq.;

              oo.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of 73 Pa. Stat. § 201-1, et seq.;

              pp.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

              qq.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of S.C. Code Laws § 39-5-10, et seq.;

              rr.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of S.D. Code Laws § 37-24-1, et seq.;

              ss.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Tenn. Code § 47-18-101, et seq.;

              tt.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

              uu.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Utah Code Ann. § 13-11-1, et seq.;

              vv.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

              ww.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Va. Code § 59.1-196, et seq.;
                                               97
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 104 of 129 PageID: 1472




                    xx.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Wash. Rev. Code § 19.86.010, et seq.; Defendants

                           have engaged in unfair competition or unfair or deceptive acts or practices

                           in violation of W. Va. Code § 46A-6-101, et seq.;

                    yy.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Wis. Stat. § 100.20, et seq.;

                    zz.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

                    aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                           for the Commonwealth of Puerto Rico.

             468.   Each Defendant’s conduct constitutes trade or commerce or other actionable activity

   within the meaning of the above statutes.

             469.   Each Plaintiff and other Class Member is a consumer or person aggrieved by

   Defendants’ misconduct within the meaning of the above statutes.

             470.   To the extent applicable, each Defendant knew, intended, or should have known that

   their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

   reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’

   unfair methods of competition and unfair or deceptive acts or practices, Plaintiffs and other Class

   Members have suffered damages– an ascertainable loss – in an amount to be proved at trial.


                                  TWELFTH COUNT
                   VIOLATION OF STATE CONSUMER PROTECTION LAWS
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                       DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

             471.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.
                                                      98
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 105 of 129 PageID: 1473




           472.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

   to assert this cause of action.

           473.    Each Defendant has violated the consumer protection statutes as follows:

                   a.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Ala. Code § 8-19-1, et seq.;

                   b.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Alaska Stat. § 45.50.471, et seq.;

                   c.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

                   d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Ark. Code § 4-88-101, et seq.;

                   e.      Defendants have violated the California Unfair Competition Law by

                           engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                           Prof. Code § 17200, et seq.;

                   f.      Defendants have violated the California Consumers Legal Remedies Act,

                           Cal. Civ. Code §§ 1750, et seq.;

                   g.      Defendants have violated the California False Advertising Law, Cal. Bus. &

                           Prof. Code §§ 17500, et seq.

                   h.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

                   i.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

                   j.      Defendants have engaged in unfair competition or unfair or deceptive acts or

                           practices in violation of 6 Del. Code § 2511, et seq.;
                                                     99
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 106 of 129 PageID: 1474




              k.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of D.C. Code § 28-3901, et seq.;

              l.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Fla. Stat. § 501.201, et seq.;

              m.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ga. State 10-1-392, et seq.;

              n.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Haw. Rev. Stat. § 480, et seq.;

              o.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Idaho Code § 48-601, et seq.;

              p.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation 815 ILCS 505/1, et seq.;

              q.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

              r.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Iowa Code Ann. § 714H, et seq.;

              s.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Kan. Stat. § 50-623, et seq.;

              t.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

              u.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of La. Rev. Stat. § 51:1401, et seq.;

              v.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

                    engaged in unfair competition or unfair or deceptive acts or practices in
                                              100
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 107 of 129 PageID: 1475




                    violation of Md. Com. Law Code § 13-101, et seq.;

              w.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

              x.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mich. Stat. § 445.901, et seq.;

              y.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Minn. Stat. § 325F.67, et seq.;

              z.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

              aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

              bb.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Mont. Code § 30-14-101, et seq.;

              cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

              dd.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

              ee.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

              ff.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

              gg.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

              hh.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;
                                              101
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 108 of 129 PageID: 1476




              ii.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

              jj.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

              kk.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

              ll.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

              mm.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

              nn.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Or. Rev. Stat. § 646.605, et seq.;

              oo.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of 73 Pa. Stat. § 201-1, et seq.;

              pp.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

              qq.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of S.C. Code Laws § 39-5-10, et seq.;

              rr.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of S.D. Code Laws § 37-24-1, et seq.;

              ss.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Tenn. Code § 47-18-101, et seq.;

              tt.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                    practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

              uu.   Defendants have engaged in unfair competition or unfair or deceptive acts or
                                               102
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 109 of 129 PageID: 1477




                         practices in violation of Utah Code Ann. § 13-11-1, et seq.;

                  vv.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

                  ww.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of Va. Code § 59.1-196, et seq.;

                  xx.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of Wash. Rev. Code § 19.86.010, et seq.; Defendants

                         have engaged in unfair competition or unfair or deceptive acts or practices

                         in violation of W. Va. Code § 46A-6-101, et seq.;

                  yy.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of Wis. Stat. § 100.20, et seq.;

                  zz.    Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

                  aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts or

                         practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                         for the Commonwealth of Puerto Rico.

          474.    Each Defendant’s conduct constitutes trade or commerce or other actionable activity

   within the meaning of the above statutes.

          475.    Each Plaintiff and other Class Member is a consumer or persons aggrieved by

   Defendants’ misconduct within the meaning of the above statutes.

          476.    To the extent applicable, each Defendant knew, intended, or should have known that

   their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

   reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’

   unfair methods of competition and unfair or deceptive acts or practices, Plaintiffs and other Class

   Members have suffered damages– an ascertainable loss – in an amount to be proved at trial.
                                                   103
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 110 of 129 PageID: 1478




                                THIRTEENTH COUNT
                                UNJUST ENRICHMENT
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             477.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             478.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             479.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiffs

   and other Class Members by virtue of the latter’s paying for Defendants’ MCDs.

             480.   Defendants profited immensely from introducing a carcinogen into the United States

   for human consumption. On top of that, because Defendants’ MCDs were adulterated and

   misbranded, their distribution and sale in the United States was illegal.

             481.   Plaintiffs and other Class Members were unjustly deprived of money obtained by

   Defendants as a result of the improper amounts paid for Defendants’ MCDs. It would be inequitable

   and unconscionable for Defendants to retain the profit, benefit, and other compensation obtained

   from Plaintiffs and other Class Members as a result of their wrongful conduct alleged in this Master

   Complaint.

             482.   Plaintiffs and other Class Members are entitled to seek and do seek restitution from

   Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

   other compensation obtained by Defendants by virtue of its wrongful conduct.

                                FOURTEENTH COUNT
                                UNJUST ENRICHMENT
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                       DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

             483.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             484.   This cause of action is alleged on behalf of TPP Class Members against all
                                                    104
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 111 of 129 PageID: 1479




   Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

   to assert this cause of action.

             485.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiffs

   and other Class Members by virtue of the latter’s paying for Defendants’ MCDs.

             486.   Defendants profited immensely from introducing a carcinogen into the United States

   for human consumption. On top of that, because Defendants’ MCDs were adulterated and/or

   misbranded, their distribution and sale in the United States was illegal.

             487.   Plaintiffs and other Class Members were unjustly deprived of money obtained by

   Defendants as a result of the improper amounts paid for Defendants’ MCDs. It would be inequitable

   and unconscionable for Defendants to retain the profit, benefit, and other compensation obtained

   from Plaintiffs and other Class Members as a result of their wrongful conduct alleged in this Master

   Complaint.

             488.   Plaintiffs and other Class Members are entitled to seek and do seek restitution from

   Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

   other compensation obtained by Defendants by virtue of its wrongful conduct.

                                 FIFTEENTH COUNT
                                    NEGLIGENCE
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             489.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             490.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             491.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its MCDs.

             492.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it


                                                    105
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 112 of 129 PageID: 1480




   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

   and were not adulterated or misbranded.

            493.   Each Defendant owed a duty to care to Plaintiffs and the Class because they were

   the foreseeable, reasonable, and probable user of MCDs and victim of each Defendant’s fraudulent

   and deceptive activities. Each Defendant knew, or should have known, that its MCDs were not

   therapeutically equivalent to their RLDs and did not comply with cGMPs and were adulterated and

   misbranded, and each was in the best position to uncover and remedy these shortcomings.

            494.   Each Defendant failed to do this.      Each Defendant inadequately oversaw the

   manufacture and sale of its own MCDs. Each Defendant knew that ignoring the manufacturing

   issues surrounding its MCDs would damage Plaintiffs and the Class and increase its own profits.

            495.   Each Defendant maintained or should have maintained a special relationship with

   Plaintiffs and the Class, as they were obligated to ensure that its MCDs complied with cGMPs and

   was not adulterated or misbranded.

            496.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

   Plaintiffs and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

   oversee actions taken in the manufacture and sale of its MCDs.

            497.   Each Defendant breached duties owed to Plaintiffs and the Class by failing to

   exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs and the

   Class.

            498.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiffs

   and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.

                                SIXTEENTH COUNT
                                   NEGLIGENCE
            (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                      DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            499.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth


                                                   106
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 113 of 129 PageID: 1481




   herein.

             500.   This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

   to assert this cause of action.

             501.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its MCDs.

             502.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

   and were not adulterated or misbranded.

             503.   Each Defendant owed a duty to care to Plaintiffs and the Class because they were

   the foreseeable, reasonable, and probable user of MCDs and victim of each Defendant’s fraudulent

   and deceptive activities. Each Defendant knew, or should have known, that its MCDs were not

   therapeutically equivalent to their RLDs and did not comply with cGMPs and were adulterated and

   misbranded, and each was in the best position to uncover and remedy these shortcomings.

             504.   Each Defendant failed to do this.     Each Defendant inadequately oversaw the

   manufacture and sale of its own MCDs. Each Defendant knew that ignoring the manufacturing

   issues surrounding its MCDs would damage Plaintiffs and the Class and increase its own profits.

             505.   Each Defendant maintained or should have maintained a special relationship with

   Plaintiffs and the Class, as they were obligated to ensure that its MCDs complied with cGMPs and

   were not adulterated or misbranded.

             506.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

   Plaintiffs and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

   oversee actions taken in the manufacture and sale of its MCDs.

             507.   Each Defendant breached the duties owed to Plaintiffs and the Class by failing to

   exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs and the
                                                   107
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 114 of 129 PageID: 1482




   Class.

             508.   As a direct and proximate result of each Defendant’s negligent, and possibly grossly

   negligent conduct, Plaintiffs and the Class has suffered injury and are entitled to damages in an

   amount to be proven at trial.

                                SEVENTEENTH COUNT
                                 NEGLIGENCE PER SE
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             509.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             510.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             511.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its MCDs.

             512.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

   and were not adulterated or misbranded.

             513.   Each Defendant owed a duty to Plaintiffs and the Class because each state, territory,

   and possession has adopted /or adheres to federal cGMP and adulteration standards, including but

   not limited to the following parallel state statutes:

                   Alabama Code §§ 20-1-24 and -27(1);
                   Alaska Statutes § 17.20.290(a)(1);
                   Arizona Statutes §§ 32-1965(1), (2) and -1966(3);
                   Arkansas Code § 20-56-215(1);
                   California Health and Safety Code §§ 111295 and 111400;
                   Colorado Statutes §§ 25-5-403(1)(a),(b) and -414(1)(c);
                   Title 16, Delaware Code §§ 3302 and 3303(2);
                   District of Columbia Code § 48-702(2);
                                                     108
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 115 of 129 PageID: 1483




                   Florida Statutes §§ 499.005(1) and .006(3);
                   Georgia Code § 26-3-3(1);
                   Hawaii Revised Statutes §§ 328-6(1) and -14(1)(B)(ii);
                   Idaho Code § 37-115(a);
                   Chapter 410, Illinois Statutes §§ 620/3.1 and /14(a)(2)(B);
                   Iowa Code §§ 126.3(1) and .9(1)(c);
                   Kentucky Statutes § 217.175(1);
                   Maryland Code, Health–General §§ 21-216(c)(5)(2) and -256(1);
                   Massachusetts General Laws chapter 94 §§ 186 and 190;
                   Minnesota Statutes §§ 151.34(1) and .35(1);
                   Missouri Statutes § 196.015(1);
                   Montana Code §§ § 50-31-305(3) and -501(1);
                   Nebraska Revised Statutes §§ 71-2461(2) and -2481;
                   Nevada Statutes § 585.520(1);
                   New Hampshire Revised Statutes §§ 146:1(I) and :4(V);
                   New Mexico Statutes §§ 26-1-3(A) and -10(A);
                   New York Education Law § 6811;
                   North Dakota Century Code §§ 19-02.1-02(1) and .1-13(3);
                   Ohio Code § 3715.52(A)(1);
                   Oklahoma Statutes title 63 § 1-1402(a);
                   Title 35, Pennsylvania Statutes § 780-113(a)(1);
                   Title 21, Rhode Island General Laws § 21-3-3(1);
                   South Carolina Code §§ 39-23-30(a)(2)(B) and -80(A)(1);
                   South Dakota Code §§ 39-15-3 and -10;
                   Title 18, Vermont Statutes § 4052(1);
                   Virginia Code § 54.1-3457(1);
                   West Virginia Code §§ 16-7-1 and -2(a)(3); and
                   Wyoming Statutes §§ 35-7-111(a)(i)–(iv), (vi) and -116.

          514.      Each Defendant failed to comply with federal cGMPs and federal adulteration

   standards.


                                                      109
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 116 of 129 PageID: 1484




             515.   As a result of each Defendant’s failures to do so, each Defendant’s own actions and

   inactions created a foreseeable risk of harm to Plaintiffs and the Class.

             516.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiffs

   and the Class have suffered injury and are entitled to damages in an amount to be proven at trial.

                                EIGHTEENTH COUNT
                                NEGLIGENCE PER SE
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST ALL
                       DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

             517.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             518.   This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Pharmacy Defendants, and to the extent applicable law permits non-consumers

   to assert this cause of action.

             519.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its MCDs.

             520.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

   and were not adulterated or misbranded.

             521.   Each Defendant owed a duty to Plaintiffs and the Class because each state, territory,

   and possession has adopted or adheres to federal cGMP and adulteration standards, including but

   not limited to the following parallel state statutes:

                   Alabama Code §§ 20-1-24 and -27(1);
                   Alaska Statutes § 17.20.290(a)(1);
                   Arizona Statutes §§ 32-1965(1), (2) and -1966(3);
                   Arkansas Code § 20-56-215(1);
                   California Health and Safety Code §§ 111295 and 111400;
                   Colorado Statutes §§ 25-5-403(1)(a),(b) and -414(1)(c);
                   Title 16, Delaware Code §§ 3302 and 3303(2);
                                                  110
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 117 of 129 PageID: 1485




               District of Columbia Code § 48-702(2);
               Florida Statutes §§ 499.005(1) and .006(3);
               Georgia Code § 26-3-3(1);
               Hawaii Revised Statutes §§ 328-6(1) and -14(1)(B)(ii);
               Idaho Code § 37-115(a);
               Chapter 410, Illinois Statutes §§ 620/3.1 and /14(a)(2)(B);
               Iowa Code §§ 126.3(1) and .9(1)(c);
               Kentucky Statutes § 217.175(1);
               Maryland Code, Health–General §§ 21-216(c)(5)(2) and -256(1);
               Massachusetts General Laws chapter 94 §§ 186 and 190;
               Minnesota Statutes §§ 151.34(1) and .35(1);
               Missouri Statutes § 196.015(1);
               Montana Code §§ § 50-31-305(3) and -501(1);
               Nebraska Revised Statutes §§ 71-2461(2) and -2481;
               Nevada Statutes § 585.520(1);
               New Hampshire Revised Statutes §§ 146:1(I) and :4(V);
               New Mexico Statutes §§ 26-1-3(A) and -10(A);
               New York Education Law § 6811;
               North Dakota Century Code §§ 19-02.1-02(1) and .1-13(3);
               Ohio Code § 3715.52(A)(1);
               Oklahoma Statutes title 63 § 1-1402(a);
               Title 35, Pennsylvania Statutes § 780-113(a)(1);
               Title 21, Rhode Island General Laws § 21-3-3(1);
               South Carolina Code §§ 39-23-30(a)(2)(B) and -80(A)(1);
               South Dakota Code §§ 39-15-3 and -10;
               Title 18, Vermont Statutes § 4052(1);
               Virginia Code § 54.1-3457(1);
               West Virginia Code §§ 16-7-1 and -2(a)(3); and
               Wyoming Statutes §§ 35-7-111(a)(i)–(iv), (vi) and -116.


         522.   Each Defendant failed to comply with federal cGMPs and federal adulteration


                                                  111
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 118 of 129 PageID: 1486




   standards.

            523.   As a result of each Defendant’s failures to do so, each Defendant’s own actions and

   inactions created a foreseeable risk of harm to Plaintiffs and the Class.

            524.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiffs

   and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.

                                NINETEENTH COUNT
            VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT,
                              Cal. Civ. Code §§ 1750, et seq.
                          (On Behalf of the California Subclass)

            525.   Plaintiffs hereby incorporate by reference and re-allege herein all paragraphs alleged

   above.

            526.   This Count is brought by all Plaintiffs listed on this Complaint who are from the

   State of California (for the purposes of this count only, “Plaintiffs”).

            527.   Plaintiffs bring this claim individually and on behalf of the members of the proposed

   California Subclass against Defendants Amneal, AvKare, Avet, and Aurobindo (for the purposes

   of this count only, “Defendants”).

            528.   California’s Consumers Legal Remedies Act (“CLRA”), Cal Civ. Code §1750, et

   seq., prohibits “unfair methods of competition and unfair or deceptive acts or practices undertaken

   by any person in a transaction intended to result or which results in the sale or lease of goods or

   services to any consumer.” Cal. Civ. Code § 1770(a).

            529.   Plaintiffs and members of the California Subclass are “consumers” within the

   meaning of Cal. Civ. Code § 1761(d) because they bought MCDs for personal, family, or household

   purposes.

            530.   Defendants are “persons” within the meaning of California Civil Code sections

   1761(c) and 1770 and provided “goods” within the meaning of sections 1761(a) and 1770.

            531.   Plaintiffs, the other members of the California Subclass, and Defendant have


                                                    112
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 119 of 129 PageID: 1487




   engaged in “transactions,” as that term is defined by California Civil Code § 1761(e).

          532.    Defendants’ acts and practices, as alleged in this complaint, violate the CLRA

   because they include unfair and deceptive acts and practices in connection with transactions (the

   sale of MCDs).

          533.    As alleged more fully above, Defendants violated the CLRA by falsely representing

   to Plaintiffs and the other members of the California Subclass that MCDs (i) would not contain

   elevated levels of NDMA and (ii) are generally recognized as safe for human consumption. In fact,

   the MCDs contained elevated levels of NDMA and was not safe for human consumption.

          534.    These misrepresentations constitute “unfair or deceptive acts or practices” that are

   prohibited by the CLRA, Cal. Civ. Code §§ 1770(a)(5); 1770 (a)(7); 1770(a)(9); and 1770(a)(16).

          535.    Further, Defendants concealed from and failed to disclose to Plaintiffs and the

   California Subclass that their MCDs did not conform to the product’s labels, packaging, advertising,

   and statements in that it contained elevated levels of NDMA and was not safe for human

   consumption.

          536.    Defendants had a duty to disclose to Plaintiffs and members of the California

   Subclass the true quality, characteristics, ingredients, nutrient levels, and suitability of the MCDs

   because Defendants were in a superior position to know the true nature of their products and

   Defendants knew that Plaintiffs and members of the California Subclass could not reasonably have

   been expected to learn or discover that the MCDs was misrepresented in the packaging, labels,

   advertising, and websites prior to purchasing the MCDs.

          537.    The facts concealed or not disclosed by Defendants to Plaintiffs and members of the

   California Subclass were material in that a reasonable consumer would have considered them

   important when deciding whether to purchase the MCDs.

          538.    Plaintiffs and California Subclass members’ reliance on these omissions was

   reasonable given Defendants’ advertising, representations, warranties, and general promotions of
                                                   113
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 120 of 129 PageID: 1488




   MCDs.

            539.     Plaintiffs and members of the California Subclass did not know that Defendants

   were concealing or otherwise omitting material facts.

            540.     As a direct and proximate result of Defendants’ violations, Plaintiffs and the

   California Subclass are entitled to injunctive relief ensuring Defendant issues a recall of its MCDs

   medications and complies with all proper quality and safety standards going forward.

            541.     On March 27, 2020 and April 7, 2020, prior to filing this action, CLRA notice letters

   were sent to Defendants that comply in all respects with California Civil Code § 1782(a). Plaintiffs’

   counsel sent Defendants the letter via certified mail, return receipt requested, advising Defendants

   that they are in violation of the CLRA and demanding that it cease and desist from such violations.

   A true and correct copy of Plaintiffs’ CLRA letters are attached hereto as Exhibit A.

                                       TWENTIETH COUNT
                   VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
                       California Business & Professions Code §§ 17200, et seq.
                                (On Behalf of the California Subclass)

            542.     Plaintiffs hereby incorporate by reference and re-allege herein all paragraphs alleged

   above.

            543.     This Count is brought by all Plaintiffs listed on this Complaint who are from the

   State of California (for the purposes of this count only, “Plaintiffs”).

            544.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

   California Subclass against Defendants Amneal, AvKare, Avet, and Aurobindo (for the purposes

   of this count only, “Defendants”).

            545.     Defendant is subject to the Unfair Competition Law (“UCL”), Bus. & Prof. Code §§

   17200 et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and include

   unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or misleading

   advertising ….”


                                                      114
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 121 of 129 PageID: 1489




          546.     By committing the acts and practices alleged herein, Defendants violated

   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. as to the

   Class, by engaging in unlawful, fraudulent, and unfair conduct.

          547.     Defendants violated the UCL’s proscription against engaging in unlawful conduct

   as a result of its violations of the CLRA, Cal. Civil Code §§ 1770(a)(5), (a)(7), (a)(9), and (a)(16).

          548.     Defendant’s acts, omissions, misrepresentations, practices, and non-disclosures

   concerning the Supplements, as alleged herein, constitute “unlawful” business acts and practices in

   that they violate the FDCA and implementing regulations, including, at least, the following

   sections:

          a. Failure to comply with cGMPs to ensure that the MCDs met safety, quality, purity,

               identity, and strength standards. 21 U.S.C. § 351(a)(2)(B); 21 C.F.R. § 210.1(a); and

          b. The prohibition on introduction of adulterated and misbranded medications into

               interstate commerce. 21 U.S.C. §§ 331, 351-352.

          549.     Each of Defendants’ violations of federal law and regulations violates California’s

   Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code § 109875 et seq. (the

   “Sherman Law”), including, but not limited to, the following sections:

          a. Section 110100 (adopting all FDA regulations as state regulations);

          b. Section 111260 (“Any drug or device is adulterated if the methods, facilities, or

               controls used for its manufacture, processing, packing, or holding do not conform to,

               or are not operated or administered in conformity with current good manufacturing

               practice to assure that the drug or device meets the requirements of this part as to

               safety and has the identity and strength, and meets the quality and purity

               characteristics that it purports or is represented to possess.”);




                                                     115
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 122 of 129 PageID: 1490




          c. Section 111280 (“Any drug is adulterated if it purports to be, or is represented as, a

              drug that is recognized in an official compendium, and its strength differs from, or its

              quality or purity falls below, the standards set forth in the compendium.”);

          d. Section 111295 (“It is unlawful for any person to manufacture, sell, deliver, hold, or

              offer for sale any drug or device that is adulterated.”);

          e. Section 111305 (“It is unlawful for any person to receive in commerce any drug or

              device that is adulterated or to deliver or proffer for delivery any drug or device.”);

          f. Section 111330 (“Any drug or device is misbranded if its labeling is false or

              misleading in any particular.”);

          550.   Each of the challenged omissions, statements, and actions by Defendants violates

   the FDCA and the Sherman Law, and, consequently, violates the “unlawful” prong of the UCL.

          551.   Defendants’ acts and practices described above violate the UCL’s proscription

   against engaging in fraudulent conduct.

          552.   Specifically, Defendants marketed MCDs as safe for human consumption. As

   indicated above, however, these representations are false and misleading as Defendants’ MCDs

   contained elevated levels of NDMA. These representations were likely to deceive reasonable

   consumers.

          553.   Defendants’ acts and practices described above also violate the UCL’s proscription

   against engaging in unfair conduct.

          554.   Plaintiffs and the other California Subclass members suffered a substantial injury by

   virtue of buying MCDs that they would not have purchased absent Defendants’ unlawful,

   fraudulent, and unfair marketing, advertising, packaging, and omission about the contaminated

   nature of its MCDs medication, or by virtue of paying an excessive premium price for the

   unlawfully, fraudulently, and unfairly marketed, advertised, packaged, and labeled MCDs

   medication.
                                                    116
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 123 of 129 PageID: 1491




          555.    There is no benefit to consumers or competition from deceptively marketing and

   omitting material facts about the contaminated nature of the MCDs.

          556.    Plaintiffs and the other California Subclass members had no way of reasonably

   knowing that the MCDs they purchased was not as marketed, advertised, packaged, or labeled.

   Plaintiffs and the other California Subclass members are not able to test for the presence of NDMA

   in their MCDs. Thus, Plaintiffs and the other California Subclass members could not have

   reasonably avoided the injury each of them suffered.

          557.    The gravity of the consequences of Defendants’ conduct as described above

   outweighs any justification, motive, or reason therefore, particularly considering the available legal

   alternatives which exist in the marketplace, and such conduct is immoral, unethical, unscrupulous,

   offends established public policy, or is substantially injurious to Plaintiffs and the other members

   of the California Subclass.

          558.    Defendants’ violations have continuing and adverse effects because Defendants’

   unlawful conduct is continuing, with no indication that Defendants intend to cease this fraudulent

   course of conduct. The public and class members are subject to ongoing harm because Defendants,

   other than Defendant Amneal, have not issued a recall for its contaminated MCDs medication.

   Further, although Defendant Amneal has issued a recall, it has not provided compensation to

   Plaintiffs for their contaminated MCDs, and Plaintiffs were forced to spend more money to

   purchased uncontaminated MCDs.

          559.    Plaintiffs and the California Subclass lost money or property as a result of

   Defendants’ UCL violations because: (a) they would not have purchased MCDs on the same terms

   if they knew that the MCDs contained harmful levels of NDMA, and are not generally recognized

   as safe for human consumption; and (b) the MCDs do not have the characteristics, ingredients, uses,

   or benefits as promised by Defendants.

          560.    Pursuant to California Business and Professional Code § 17203, Plaintiffs and the
                                                    117
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 124 of 129 PageID: 1492




   California Subclass seek an order of this Court that includes, but is not limited to, an order requiring

   Defendants to: (a) provide restitution to Plaintiffs and the other California Subclass members; (b)

   disgorge all revenues obtained as a result of violations of the UCL; and (c) pay Plaintiffs’ and the

   California Subclass’ attorney’s fees and costs.

                                TWENTY-FIRST COUNT
                 VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 349
                           (On Behalf Of The New York Subclass)

          561.    Plaintiffs hereby incorporate by reference the allegations contained in all preceding

   paragraphs of this complaint.

          562.    This Count is brought by all Plaintiffs listed on this Complaint who are from the

   State of New York (for the purposes of this count only, “Plaintiffs”).

          563.    Plaintiffs bring this claim individually and on behalf of the members of the proposed

   New York Subclass against Defendants Ascend and Alkem (for the purposes of this count only,

   “Defendants”).

          564.    New York’s General Business Law § 349 prohibits deceptive acts or practices in the

   conduct of any business, trade, or commerce.

          565.    In its sale of goods throughout the State of New York, Defendants conduct business

   and trade within the meaning and intendment of New York’s General Business Law § 349.

          566.    Plaintiffs and members of the New York Subclass are consumers who purchased

   products from Defendants for their personal use.

          567.    By the acts and conduct alleged herein, Defendants engaged in deceptive, unfair,

   and misleading acts and practices, which include, without limitation, misrepresenting that the

   MCDs (i) would not contain dangerously high levels of NDMA and (ii) are generally recognized

   as safe for human consumption. Defendants intentionally concealed and omitted material facts

   regarding the true nature of the medications.

          568.    The foregoing deceptive acts and practices were directed at consumers.
                                                     118
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 125 of 129 PageID: 1493




          569.    The foregoing deceptive acts and practices are misleading in a material way because

   they fundamentally misrepresent the characteristics and quality of the MCDs to induce consumers

   to purchase the same.

          570.    By reason of this conduct, Defendants engaged in deceptive conduct in violation of

   New York’s General Business Law.

          571.    Defendants’ actions are the direct, foreseeable, and proximate cause of the damages

   that Plaintiffs and members of the New York Subclass have sustained from having paid for and

   used Defendants’ products.

          572.    As a result of Defendants’ violations, Plaintiffs and members of the New York

   Subclass have suffered damages because: (a) they would not have purchased the MCDs on the same

   terms if they knew that the MCDs contained high levels of NDMA; and (b) Plaintiffs paid a

   premium price in the amount of the full purchase price of the products, and (c) the MCDs do not

   have the characteristics, uses, benefits, or qualities as promised.

          573.    On behalf of themselves and other members of the New York Subclass, Plaintiffs

   seek to recover their actual damages or fifty dollars, whichever is greater, three times actual

   damages, and reasonable attorneys’ fees.

                               TWENTY-SECOND COUNT
                 VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 350
                           (On Behalf Of The New York Subclass)

          574.    Plaintiffs hereby incorporate by reference the allegations contained in all preceding

   paragraphs of this complaint.

          575.    This Count is brought by all Plaintiffs listed on this Complaint who are from the

   State of New York (for the purposes of this count only, “Plaintiffs”).

          576.    Plaintiffs bring this claim individually and on behalf of the members of the proposed

   New York Subclass against Defendants Ascend and Alkem (for the purposes of this count only,

   “Defendants”).
                                                    119
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 126 of 129 PageID: 1494




          577.      New York’s General Business Law § 350 prohibits false advertising in the conduct

   of any business, trade, or commerce.

          578.      Pursuant to said statute, false advertising is defined as “advertising, including

   labeling, of a commodity … if such advertising is misleading in a material respect.”

          579.      Based on the foregoing, Defendants engaged in consumer-oriented conduct that is

   deceptive or misleading in a material way which constitutes false advertising in violation of Section

   350 of New York’s General Business Law.

          580.      Defendants’ false, misleading, and deceptive statements and representations of fact

   were and are directed towards consumers. Defendants also actively concealed and knowingly

   admitted material facts regarding the true nature of the MCDs.

          581.      Defendants’ false, misleading, and deceptive statements and representations of fact

   and omissions were and are likely to mislead a reasonable consumer acting reasonably under the

   circumstances.

          582.      Defendants’ false, misleading, and deceptive statements and representations of fact

   and omissions have resulted in consumer injury or harm to the public interest.

          583.      As a result of Defendants’ false, misleading, and deceptive statements and

   representations of fact, and omissions, Plaintiffs and the New York Subclass have suffered and

   continue to suffer economic injury.

          584.      As a result of Defendants’ violations, Plaintiffs and members of the New York

   Subclass have suffered damages due to said violations because: (a) they would not have purchased

   the MCDs on the same terms if they knew that the MCDs contained elevated levels of NDMA and

   are not safe for human consumption; (b) Plaintiffs paid a premium price in the amount of the full

   purchase price of the products; and (c) the MCDs do not have the characteristics, uses, benefits, or

   qualities as promised.

          585.      On behalf of themselves and other members of the New York Subclass, Plaintiffs
                                                    120
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 127 of 129 PageID: 1495




   seeks to recover their actual damages or five hundred dollars, whichever is greater, three times

   actual damages, and reasonable attorneys’ fees.

                                          PRAYER FOR RELIEF
          For these reasons, Plaintiffs pray for the following judgment:

                A.          An order certifying this action as a class action;

                B.          An order appointing Plaintiffs as Class Representatives, and appointing

          undersigned counsel as Class Counsel to represent the Class;

                C.          A declaration that Defendants are liable under each and every one of the

          above-enumerated causes of action;

                D.          An order awarding appropriate preliminary and/or final injunctive relief

          against the conduct of Defendants described above;

                 E.         Payment to Plaintiffs and Class Members of all damages, exemplary or

          punitive damages, and/or restitution associated with the conduct for all causes of action in

          an amount to be proven at trial, including but not limited to the full amounts paid or

          reimbursed for the MCDs; the costs to replace or return MCDs because of recalls; and/or

          the increases in the amounts paid for non-adulterated, non-misbranded, MCDs in the wake

          of the recalls;

                 F.         An award of attorneys’ fees, expert witness fees, and costs, as provided by

          applicable law and/or as would be reasonable from any recovery of monies recovered for or

          benefits bestowed on the Class Members;

                G.          An award of statutory penalties to the extent available;

                H.          Interest as provided by law, including but not limited to pre-judgment and

          post-judgment interest as provided by rule or statute; and

                 I.         Such other and further relief as this Court may deem just, equitable, or

          proper.

                                                      121
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 128 of 129 PageID: 1496




                                             JURY DEMAND
          Plaintiffs respectfully request a trial by jury on all causes of action so triable.



    Dated: June 21, 2021                          Respectfully Submitted,

    KANNER & WHITELEY, LLC                        CARELLA, BYRNE, CECCHI,
    Conlee Whiteley                               OLSTEIN, BRODY & AGNELLO, P.C.
    Allan Kanner                                  s/ James E. Cecchi
    Layne Hilton                                  James E. Cecchi
    Annemieke Tennis                              Donald Ecklund
    701 Camp Street                               Kevin G. Cooper
    New Orleans, LA 70130                         5 Becker Farm Road
    Phone: (504)-524-5777                         Roseland, New Jersey 07068
    a.kanner@kanner-law.com                       Telephone: (973) 994-1700
    c.whiteley@kanner-law.com                     Facsimile: (973) 994-1744
    l.hilton@kanner-law.com                       Email: jcecchi@carellabyrne.com
    a.tennis@kanner-law.com                              decklund@carellabyrne.com
                                                         kcooper@carellabyrne.com

    BURSOR & FISHER, P.A.                         HONIK LLC
    Scott A. Bursor (Pro Hac Vice)                Ruben Honik
    701 Brickell Avenue, Suite 1420               David Stanoch
    Miami, FL 33131                               1021 Kitchens Lane
    Telephone: (305) 330-5512                     Philadelphia, PA 19119
    Facsimile: (305) 679-9006                     Phone (215) 327-9166
    E-mail: scott@bursor.com                      ruben@honiklaw.com
                                                  david@honiklaw.com

    BURSOR & FISHER, P.A.                         SLACK DAVIS SANGER, LLP
    Andrew J. Obergfell                           John Davis
    888 Seventh Avenue, Third Floor               2705 Bee Cave Road, Suite 220
    New York, NY 10019                            Austin, Texas (78746)
    Telephone: (646) 837-7150                     Telephone: (512) 795-8686
    Facsimile: (212) 989-9163                     Fax: (512) 795-8787
    E-mail: aobergfell@bursor.com                 jdavis@slackdavis.com

                                                  RIVERO MESTRE LLP
                                                  Jorge A. Mestre (Pro Hac Vice)
                                                  2525 Ponce de Leon Blvd., Suite 1000
                                                  Miami, Florida 33134
                                                  Telephone: (305) 445-2500
                                                  jmestre@riveromestre.com

                                                  Counsel for Plaintiffs and the Proposed
                                                  Classes


                                                    122
Case 2:20-cv-02324-MCA-MAH Document 128 Filed 06/21/21 Page 129 of 129 PageID: 1497




                                   CERTIFICATE OF SERVICE

          A true and correct copy of the foregoing was served this 21st day of June, 2021, on all

   counsel of record via the CM/ECF system of the United States District Court for the District of

   New Jersey.



                                                        s/ James E. Cecchi
                                                        James E. Cecchi




                                                  123
